     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 1 of 59
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 08, 2020
                       UNITED STATES DISTRICT COURT                               David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION

PRISCILLA VILLARREAL,                           §
                                                §
       Plaintiff,                               §
                                                §
V.                                              §       CIVIL ACTION NO. 5:19-CV-48
                                                §
THE CITY OF LAREDO, TEXAS, et al.,              §
                                                §
       Defendants.                              §

                            MEMORANDUM AND ORDER

       Before the Court are (1) Defendants City of Laredo, Claudio Treviño, Jr., Juan L.
Ruiz, Deyanira Villarreal, Enedina Martinez, Alfredo Guerrero, Laura Montemayor, and
Does 1–2’s Motion to Dismiss Pursuant to Rule 12(b)(6) to Plaintiff’s First Amended
Complaint (Dkt. No. 27) (the “City Defendants’ Motion”); and (2) Defendants Isidro
Alaniz, Marisela Jacaman and Webb County’s Motion to Dismiss for Failure to State a
Claim under FRCP 12(b)(6) to Plaintiff’s First Amended Complaint (Dkt. No. 26) (the
“County Defendants’ Motion”).
       This case involves the balance between Plaintiff’s First Amendment rights as a
citizen journalist and the legal protections afforded to law enforcement officials for the
decisions they make in their official capacities. Defendants arrested and attempted to
prosecute Plaintiff under a Texas state statute later found to be unconstitutional.
Plaintiff claims this was done in retaliation for previously publishing negative stories
about Defendants on Facebook. Defendants have raised various legal defenses to
Plaintiff’s claims, including the defense of qualified immunity for the individual officials.
The purpose of that doctrine is to protect “all but the plainly incompetent or those who
knowingly violate the law.” Plaintiff faces a high bar to overcome the defense of qualified
immunity once it has been invoked by Defendants.
       The Court has analyzed the parties’ competing arguments in great detail.
Although the Court recognizes the profound importance of the rights guaranteed to
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 2 of 59




citizens, such as Plaintiff in this case, the Court has ultimately determined that Plaintiff
has not been able to overcome the claims of qualified immunity and the other arguments
raised by Defendants’ Motions.
         For the reasons set forth in this Memorandum and Order, the City Defendants’
Motion (Dkt. No. 27) is GRANTED and the County Defendants’ Motion (Dkt. No. 26) is
GRANTED.

I. Background and Factual Allegations1

         Plaintiff Priscilla Villarreal filed this action on April 8, 2019. (Dkt. No. 1). In her
First Amended Complaint (“FAC”) (Dkt. No. 24), Plaintiff asserts claims against the City
of Laredo, Texas; Laredo’s Chief of Police, Claudio Treviño (“Treviño”); several individual
employees of the Laredo Police Department (“LPD”); Webb County, Texas; Webb County
District Attorney (“WCDA”) Isidro R. Alaniz (“Alaniz”); and Webb County Assistant
District Attorney Marisela Jacaman (“Jacaman”).

         A. Plaintiff’s Online Reporting

         Since 2015, Plaintiff has operated a Facebook page, titled “Lagordiloca News
Laredo Tx” (“Lagordiloca Facebook page”), where she shares video footage and live video
streams of crime scenes, traffic incidents, and other events in the Laredo, Texas, area.
(Dkt. No. 24 ¶¶ 24–28). The Lagordiloca Facebook page contains Plaintiff’s own live and
recorded video footage, recorded videos, photographs, and information from other citizens
or news sources on local crime, traffic, missing persons, and fundraising events. (Id.
¶¶ 32–34). Plaintiff also shares information that she receives from LPD spokesman Jose
Baeza (“Baeza”) about local crime and public safety matters. (Id.).
         In addition to news content, Plaintiff posts promotions for local businesses and is
sometimes paid for those promotions. (Id. ¶¶ 34–35). Plaintiff has also used the
Lagordiloca Facebook page to request donations for new equipment for her reporting.
(Id.). However, Plaintiff alleges that she does not receive a regular income or other


         1For the purpose of this analysis, the Court must accept as true Plaintiff’s allegations as set
forth in the First Amended Complaint. (Dkt. No. 24); see Rosenblatt v. United Way of Greater Houston,
607 F.3d 413, 417 (5th Cir. 2010).
2 / 59
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 3 of 59




regular economic gain from the Lagordiloca Facebook page. (Id. ¶ 35).
         The Lagordiloca Facebook page has over 120,000 followers. (Id.). Local residents
use the page as a source of local information and also comment on local events and news.
(Id.). Plaintiff posts her own commentary, which she describes as “colorful,” and strives
to provide an “authentic and real-time look at Laredo crime and safety, government
conduct, and other newsworthy events in the city.” (Id. ¶¶ 33, 39–40).
         Plaintiff’s activity on the Lagordiloca Facebook page frequently includes live video
streams and recorded videos about activities of LPD officers. (Id. ¶ 42). When recording
or live streaming LPD activity, Plaintiff alleges that she takes care to record only from
public places and not to interfere with law enforcement activities. (Id. ¶ 43). Plaintiff
alleges that she has posted a recorded video of police activity following a hostage and
homicide situation in which LPD officers shot and killed the captor; a live video feed
showing LPD officers choking and using force on an arrestee at a traffic stop; a live video
feed of a police shooting; and live videos of other LPD activities, including arrests, traffic
accident scenes, and crime scenes. (Id. ¶ 45). Sometimes Plaintiff has posted follow-up
videos with her commentary, both positive and negative, about the LPD activities
depicted. (Id.).
         Plaintiff alleges that in 2015, she posted images and commentary about a
malnourished horse and alerted local law enforcement to the problem. (Id. ¶¶ 48–50).
When officers arrived at the property, they found other animals in similar conditions.
(Id.). Plaintiff alleges the property was owned by Patricia Jacaman, a relative of
Defendant Jacaman. (Id.). On the Lagordiloca Facebook page, Plaintiff criticized the
Webb County District Attorney’s failure to prosecute Patricia Jacaman. (Id.).

         B. Allegations of Retaliation and Interference

         Plaintiff alleges that Defendants have singled out and subjected Plaintiff to a
pattern of harassment, intimidation, and indifference. (Id. ¶¶ 51–53). Plaintiff alleges
that Defendants City of Laredo and Webb County, and various officials and employees—
including Defendants Treviño, Juan L. Ruiz (“Ruiz”), Deyanira Villarreal (“DV”),2

         Plaintiff refers to Defendant Deyanira Villarreal as “DV” to avoid confusion with Plaintiff.
         2

(Dkt. No. 24 ¶ 15 n.3). The Court follows the same convention in this Memorandum and Order.
3 / 59
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 4 of 59




Enedina Martinez (“Martinez”), Alfredo Guerrero (“Guerrero”), Laura Montemayor
(“Montemayor”), Does 1–2, Alaniz, and Jacaman—have interfered with and retaliated
against Plaintiff’s efforts to (a) lawfully gather and publish information about local
concern; (b) film and record police activity in public areas; and (c) criticize local officials
and provide a forum for others to do so. (Id. ¶ 53).
         Plaintiff’s FAC sets forth several examples of what she alleges were “hostile,
defamatory, and indifferent acts,” including: (a) Martinez falsely telling other LPD
officers that Plaintiff is a five-time convicted felon; (b) Montemayor threating to take
Plaintiff’s phone—and to keep it as evidence—while Plaintiff was using her phone to
record a live video feed of the scene of a shooting from a public area; (c) Guerrero
harassing and intimidating Plaintiff without justification while she was working a traffic
incident for her employer; (d) LPD treating Plaintiff with indifference when she called
and spoke to LPD officers about a sexual assault; (e) Defendants deliberately treating
Plaintiff differently than other journalists and media members, including withholding
from Plaintiff information generally released to local newspapers and broadcasters; (f)
Alaniz telling Plaintiff during a closed-door meeting that he did not appreciate Plaintiff
criticizing his office; and (g) members of the City of Laredo City Council (the “Laredo City
Council”) initially attacking and obstructing a proposal to construct and name a reading
kiosk at a local park after Plaintiff’s late niece. (Id. ¶¶ 54(a)–(g)). Plaintiff contends these
acts show a policy and pattern of conduct by Defendants in retaliation for negative
information and comments published by Plaintiff. (See, e.g., id. ¶¶ 56–57).

         C. Webb County Arrest Warrants
         On April 11, 2017, Plaintiff published a story on the Lagordiloca Facebook page
about a man who committed suicide by jumping off a public overpass in Laredo. (Id. ¶ 65).
Plaintiff published the name of the man and identified his employer as the United State
Customs and Border Protection agency. (Id.). Plaintiff alleges that she learned this
information from a janitor who worked near the overpass, and that she later received
corroborating information from LPD Officer Barbara Goodman (“Goodman”). (Id. ¶ 65).
         On May 6, 2017, Plaintiff posted a live video feed of a fatal traffic accident on her
4 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 5 of 59




Lagordiloca Facebook page. (Id. ¶ 66). She published the location of the accident, and
information about the family involved. (Id.). Plaintiff first learned this information from
a relative of the family who saw the live video feed on the Lagordiloca Facebook page.
(Id.) Plaintiff later received corroborating information from Goodman. (Id.).
         Plaintiff alleges that Ruiz, an investigator for LPD, subsequently made
statements in support of two criminal complaints and affidavits in support of warrants
for Plaintiff’s arrest based on the April 11, 2017 and May 6, 2017 posts (collectively, the
“Subject Publications”). (Id. ¶¶ 86–90). Ruiz’s statements alleged that Plaintiff violated
the Texas Misuse of Official Information statute, which provides:

               [a] person commits an offense if, with intent to obtain a
               benefit or with intent to harm or defraud another, he solicits
               or receives from a public servant information that:
               (1) the public servant has access to by means of his office or
                   employment; and
               (2) has not been made public.

(Id. ¶ 72) (citing Tex. Penal Code § 39.06(c) (“§ 39.06(c)”)). The statute defines
“information that has not been made public” as “any information to which the public does
not generally have access, and that is prohibited from disclosure under” the Texas Public
Information Act (“TPIA”). (Dkt. No. 24. ¶ 72 (citing Tex. Penal Code § 39.06(c))).
         Plaintiff alleges that she had previously published posts similar to the Subject
Publications, including a 2015 post about a local suicide, but she had never before been
investigated for breaking any law. (Id. ¶ 67). Plaintiff further alleges that LPD, the Webb
County District Attorney, and the Webb County Sheriff’s Office (“WCSO”) had never
arrested, detained, or prosecuted any person under § 39.06(c). (Id.).
         On December 5, 2017, two warrants were issued for Plaintiff’s arrest (the “Arrest
Warrants”). (Id. ¶ 95). Plaintiff alleges the Arrest Warrants were issued because of
misstatements and omissions in Ruiz’s affidavits (the “Arrest Warrant Affidavits”), and
that no other LPD officer provided an affidavit or statement in support of the arrest
warrants. (Id. ¶¶ 87, 95). In the Arrest Warrant Affidavits, Ruiz asserted that Plaintiff
violated § 39.06(c) and that probable cause existed. (Id. ¶ 88). Ruiz named DV as an
officer who participated in the investigation leading to the Arrest Warrant Affidavits and

5 / 59
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 6 of 59




identified Jacaman as “signing off” on subpoenas concerning the investigation of Plaintiff.
(Id. ¶ 88). Jacaman signed an “Arrest Warrant Approval Form,” dated November 21,
2017, to which the Arrest Warrant Affidavits were attached. (Id.).
         Ruiz alleged in the Arrest Warrant Affidavits that Plaintiff had received or
solicited the name and condition of a traffic accident victim and the name and
identification of a suicide victim, and that the information Plaintiff published in the
Subject Publications “had not been made public.” (Id. ¶ 89). Ruiz also alleged that an
unnamed source told DV that Plaintiff received this information from Goodman, who
communicated with Plaintiff. (Id.). Ruiz alleged that Plaintiff gained additional followers
on her Lagordiloca Facebook page by publishing this news before other news outlets. (Id.
¶ 92).

         D. Arrest, Detention, and Release of Plaintiff

         After learning of the Arrest Warrants and LPD’s intent to arrest her, Plaintiff
turned herself in on December 13, 2017. (Id. ¶ 96). After Plaintiff was taken from booking,
she alleges that numerous LPD officers and employees—including Martinez,
Montemayor, and Guerrero—surrounded Plaintiff, as various individuals laughed at her,
took pictures with their cell phones, and “otherwise show[ed] their animus toward
[Plaintiff] with an intent to humiliate and embarrass her.” (Id. ¶ 97).
         After being detained at the Webb County Jail, Plaintiff posted bond and was
released. (Id. ¶ 124). On February 14, 2018, Plaintiff filed a petition for a writ of habeas
corpus in Webb County District Court. (Id.). On March 28, 2018, Judge Monica Z. Notzon
of the 111th District Court of Webb County, Texas held, in a bench ruling, that § 39.06(c)
was unconstitutionally vague. (Id. ¶ 127).3 Webb County did not appeal the ruling. (Id.
¶ 128).
         Alaniz was subsequently quoted in a local paper stating that LPD had not dropped
the “investigation” and would continue to investigate in order to identify who in the
department provided Plaintiff with the information she published in the Subject
Publications. (Id. ¶ 129).


         Defendants state that no order has ever been issued on Judge Notzon’s March 28, 2018 ruling.
         3

(Dkt. No. 27 at 9 n.2).
6 / 59
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 7 of 59




         E. Plaintiff’s § 1983 Complaint

         On April 8, 2019, Plaintiff filed a complaint in this Court. (Dkt. No. 1). Plaintiff
filed her FAC on May 29, 2019. (Dkt. No. 24). The FAC asserts claims against the
Individual Defendants pursuant to 42 U.S.C. § 1983 (“§ 1983”) for retaliation and
interference with Plaintiff’s First Amendment-protected activity (“Count I”); unlawful
arrest and detention in violation of the Fourth and Fourteenth Amendments (“Count II”);
deprivation of equal protection under the Fourteenth Amendment (“Count III”); and civil
conspiracy to deprive Plaintiff of constitutionally-protected rights (“Count IV”). (Id.). The
FAC alleges a supervisory liability claim against Treviño (“Count V”); and municipal
liability claims against the City of Laredo (“Count VI”) and Webb County (“Count VII”).
The FAC also seeks declaratory relief against all Defendants for alleged ongoing conduct
to retaliate against and interfere with Plaintiff’s First Amendment-protected activity
(“Count VIII”). (Dkt. No. 24 at 47–54). Finally, the FAC seeks injunctive relief with
respect to all of Plaintiff’s claims. (Id.).
         Defendants filed the pending Motions, seeking dismissal of all of Plaintiff’s claims
asserted against all Defendants. (Dkt. Nos. 26, 27). Defendants City of Laredo, Treviño,
Ruiz, DV, Martinez, Guerrero, Montemayor, and Does 1–2 (collectively, the “City
Defendants”) move for dismissal of Counts I–VI and Count VIII. (Dkt. No. 27).
Defendants Webb County, Alaniz, and Jacaman (collectively, the “County Defendants”)
move for dismissal of Counts I–VI, Count VII, and Count VIII. The parties have fully
briefed both Motions and presented oral argument on the Motions. (See Min. Entry dated
Sept. 10, 2019). The Court ordered the parties to submit supplemental briefs on specific
issues, which the Court considers as part of the pending Motions. (Id.; Dkt. Nos. 48–50).

II. Legal Standard

         In considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
a court must determine whether a plaintiff has stated a claim upon which relief can be
granted. Fed. R. Civ. P. 12(b)(6). At the motion to dismiss stage, courts are “limited to
the complaint, any documents attached to the complaint, and any documents attached to
the motion to dismiss that are central to the claim and referenced by the complaint.” Lone
Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing
7 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 8 of 59




Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000)).
         To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a
claim to relief that is plausible on its face.” In re Katrina Canal Breaches Litig., 495 F.3d
191, 205 (5th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007))
(internal quotations omitted). “[F]acial plausibility” exists “when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
Twombly, 550 U.S. at 555). This does not require detailed factual allegations but does
require “more than labels and conclusions” or “a formulaic recitation of the elements of a
cause of action.” Twombly, 550 U.S. at 555. The Court must “accept as true all well-
pleaded facts.” Rosenblatt, 607 F.3d at 417. However, “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

III. Discussion

         A. Absolute Prosecutorial Immunity

         Alaniz and Jacaman contend that they have absolute immunity as to all claims
asserted against them individually. (Dkt. No. 26 at 7). Prosecuting attorneys have
absolute immunity from liability for conduct in their prosecutorial function. Imbler v.
Pachtman, 424 U.S. 409, 424 (1976). “Absolute immunity protects a prosecutor even if
the prosecutor acts in bad faith or with ulterior motives, so long as he or she acts within
the scope of his or her prosecutorial functions.” Charleston v. Pate, 194 S.W.3d 89, 91
(Tex. App.—Texarkana, 2006, no pet.). However, the actions of a prosecutor are not
subject to absolute immunity merely because they are performed by a prosecutor.
Absolute immunity is justified only where “any lesser degree of immunity could impair
the judicial process itself.” Kalina v. Fletcher, 522 U.S. 118, 127 (1997) (internal citation
omitted). Conversely, qualified immunity “represents the norm for executive officers, so
when a prosecutor functions as an administrator rather than as an officer of the court he
is entitled only to qualified immunity.” Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993)
(internal citations omitted). The official seeking absolute immunity bears the burden of
showing that such immunity is justified for the function in question. Id. at 268–69. Thus,
8 / 59
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 9 of 59




a prosecutor seeking absolute immunity must prove that he was acting as an advocate
for the state. Id. at 273–74.
         Alaniz and Jacaman contend they were acting as prosecutors in every action
alleged in Counts I through IV. (Dkt. No. 26 at 7). Courts apply a “functional approach”
to determine whether an attorney’s conduct is within the scope of an attorney’s
prosecutorial functions. Buckley, 509 U.S. at 269. The functional approach “looks to the
nature of the function performed, not the identity of the actor who performed it.” Id.
(internal citation omitted). “Prosecutorial functions are those acts representing the
government in filing and presenting criminal cases, as well as other acts that are
‘intimately associated with the judicial process.’” Charleston, 194 S.W.3d at 90.
         Courts distinguish between “the advocate’s role in evaluating evidence and
interviewing witnesses as he prepares for trial, on the one hand, and the detective’s role
in searching for the clues and corroboration that might give him probable cause to
recommend that a suspect be arrested, on the other hand.” Buckley, 509 U.S. at 273.
“When a prosecutor performs the investigative functions normally performed by a
detective or police officer, it is neither appropriate nor justifiable that, for the same act,
immunity should protect one and not the other.” Id. at 273 (internal citation omitted). “A
prosecutor neither is, nor should consider himself to be, an advocate before he has
probable cause to have anyone arrested.” Id. at 274.
         Plaintiff alleges Alaniz and Jacaman “manufacture[d] criminal complaints, a
search warrant affidavit and approval, and arrest warrant affidavits and approvals with
the intent that [Plaintiff] be arrested and detained in order to coerce her into ceasing her
citizen journalism efforts.” (Dkt. No. 24 ¶ 85). In addition, Plaintiff alleges:
         •   Alaniz, in a closed-door meeting with other city officials, rebuked [Plaintiff] for
             her criticism of WCDA and Jacaman’s relative with the intent to intimidate
             her from further publishing such criticism (id. ¶¶ 54–55);
         •   Alaniz and Jacaman agreed with LPD officials to retaliate against [Plaintiff]
             for the exercise of her First Amendment rights, and formulated a decision to
             do the same, before the criminal investigation of [Plaintiff] began (id. ¶¶ 69,
             99, 102, 190);
         •   Alaniz and Jacaman were instrumental in searching for and selecting a
             criminal statute under which to target [Plaintiff] (id. ¶¶ 70–71, 84, 113, 165);
         •   Alaniz and Jacaman participated in and directed the criminal investigation of

9 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 10 of 59




           [Plaintiff] and the causing of her arrest (id. ¶¶ 112, 114, 116–117);
       •   Alaniz and Jacaman participated in the preparation of misleading and
           purposefully deficient arrest warrant affidavits (id. ¶¶ 86, 104, 114, 165); and
       •   Jacaman, with Alaniz’s endorsement, personally approved the Arrest Warrant
           Affidavits knowing they included material misrepresentations and omissions
           (id. ¶ 88).
       Defendants argue in a conclusory fashion that absolute immunity bars Plaintiff’s
claims against Alaniz and Jacaman and assert, without citing authority, that their
conduct in preparation of the Arrest Warrant Affidavits was “part of the initiating and
pursuing a criminal prosecution” for which they are entitled to absolute immunity. (Dkt.
No. 26 at 7) (internal citation omitted).
       In their briefing and at oral argument, the County Defendants emphasize the
Fifth Circuit’s holding in Ortiz v. Montgomery County, 774 F. App’x 894 (5th Cir. 2019),
an unpublished per curiam opinion. In Ortiz, the district attorney’s office had allegedly
applied for a warrant to arrest the plaintiff, a referee for a school district’s sporting
events, based on a statute prohibiting employees of a school from committing certain
sexual acts with a student enrolled at that school. Id. at 894. Subsequently, in an
unrelated case, a Texas Court of Criminal Appeals interpreted the statute and held that
certain workers are not “employees” under the statute. The district attorney then
dropped its charges against the plaintiff, having determined that he was not a school
“employee” under the new interpretation of the statute. Id. The Fifth Circuit affirmed
the district court’s dismissal of the complaint, finding that “the prosecutors’ actions in
this case fall squarely within” absolute immunity, as it is “well settled that absolute
immunity applies when a prosecutor prepares to initiate a judicial proceeding, or appears
in court to present evidence in support of a search warrant application.” Id. at 895
(internal citation omitted). The Fifth Circuit also noted that the plaintiff’s “only
allegations to the contrary [were] conclusory and hence irrelevant.” Id.
       Here, Defendants contend Plaintiff’s argument was rejected by the Fifth Circuit
in Ortiz. (Dkt. No. 43 at 2–3). The Court finds, however, Ortiz does not control here. While
the Fifth Circuit’s unpublished opinion in Ortiz does not comprehensively recount the
underlying factual allegations, it characterizes the prosecutors’ conduct as “‘prepar[ing]
to initiate a judicial proceeding[ ] or appear[ing] in court to present evidence in support

10 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 11 of 59




of a search warrant application.’” 774 F. App’x at 895 (quoting Van de Kamp v. Goldstein,
555 U.S. 335, 343 (2009)). In contrast, there is no allegation in this case that Alaniz or
Jacaman filed charges against Plaintiff or appeared in court to present evidence in
support of the Arrest Warrant Affidavits. More pertinent here is the Supreme Court’s
holding in Malley v. Briggs: “In the case of the officer applying for a warrant, it is our
judgment that the judicial process will on the whole benefit from a rule of qualified rather
than absolute immunity.” 475 U.S. 335, 343 (1986). 4
        Defendants also cite a Texas Court of Appeals case, Charleston, 194 S.W.3d at 90,
holding that an attorney was acting as a prosecutor where he “collaborated in the filing
and prosecution of the aggravated robbery charge” and represented the state in three
habeas corpus petitions seeking release from incarceration. (Dkt. No. 26 at 5). This is
insufficient to overcome the clear holding of Malley that a prosecutor is entitled to
qualified, but not absolute, immunity for his role in applying for a warrant. 475 U.S. at
341. Defendants are unlike the prosecutor in Charleston. No charges were filed against
Plaintiff, nor do they contend they represented the state any judicial proceedings
concerning Plaintiff. It is Defendants’ burden to show entitlement to absolute immunity,5
and Defendants’ authority does not show that their alleged conduct was part of their
prosecutorial functions entitled to absolute immunity. Furthermore, the Defendants’
alleged conduct does not implicate “the same considerations of public policy that underlie
the common-law rule” of absolute immunity. Imbler, 424 U.S. at 424.
        Therefore, the Court finds that Alaniz and Jacaman’s alleged conduct relating to
advising LPD, investigating, preparing, and authorizing the Arrest Warrant Affidavits




        4 The County Defendants also cite Shipman v. Sowell, 766 F. App’x 20 (5th Cir. 2019) in their
supplemental brief, to support their absolute immunity argument. (Dkt. No. 43 at 3). The Court finds
that Shipman does not apply here because the plaintiff in Shipman was indicted and it was not
disputed that the prosecutor’s conduct fell within his prosecutorial capacity. 766 F. App’x at 26.
        5 The FAC also alleges that Alaniz and Jacaman were responsible for training, supervising,

and employing individuals within the Webb County District Attorney’s Office and LPD. (Dkt. No. 24
¶ 117). The County Defendants contend the allegation that Alaniz or Jacaman were responsible for
training local law enforcement is meritless. However, Plaintiff appears to have abandoned any
allegation that Alaniz or Jacaman is liable for a failure to train officers, as she does not address this
argument in her response to the County Defendant’s Motion. (See Dkt. No. 30).
11 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 12 of 59




is not entitled to absolute immunity.

         B. Qualified Immunity

         Section 1983 provides a private right of action for the deprivation of rights,
privileges, and immunities secured by the Constitution or laws of the United States. 42
U.S.C. § 1983. In a § 1983 suit, officers may be sued in their individual and/or official
capacities. See Hafer v. Melo, 502 U.S. 21, 25 (1991). A complaint against officers sued
individually under § 1983 must allege that the conduct was committed by a person acting
under color of state law and that the complaining parties were deprived of rights
guaranteed by the Constitution or laws of the United States. West v. Atkins, 487 U.S. 42,
48 (1988); Piotrowski v. City of Houston (Piotrowski I), 51 F.3d 512, 515 (5th Cir. 1995).
Plaintiffs suing public officials under § 1983 must file short and plain complaints that
are factual and not conclusive. Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir. 1995) (en
banc).
         Public officials acting within the scope of their official duties are shielded from
liability under the doctrine of qualified immunity. Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982). Qualified immunity applies regardless of whether the government official’s
error was a mistake of law, a mistake of fact, or a mistake based on mixed questions of
law and fact. Pearson v. Callahan, 555 U.S. 223, 236 (2009). “When a defendant invokes
qualified immunity, the burden shifts to the plaintiff to demonstrate the inapplicability
of the defense.” Club Retro LLC v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009). “A plaintiff
must clear a significant hurdle to defeat qualified immunity.” Brown v. Lyford, 243 F.3d
185, 190 (5th Cir. 2001). Qualified immunity is designed to shield from civil liability “all
but the plainly incompetent or those who knowingly violate the law.” Malley, 475 U.S. at
341.
         The test for qualified immunity involves a “two-step analysis: (1) whether [a
plaintiff has] stated a violation of their First Amendment rights; and if so, (2) whether
[the defendants’] conduct was objectively reasonable in light of clearly established law.”
Powers v. Northside Sch. Dist., 951 F.3d 298, 305–06 (5th Cir. 2020) (citing Salas v.

12 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 13 of 59




Carpenter, 980 F.2d 299, 305–06 (5th Cir. 1992)). The Court may address the two steps
in any order. See id. “The second prong of the qualified immunity test is better understood
as two separate inquiries: whether the allegedly violated constitutional rights were
clearly established at the time of the incident; and, if so, whether the conduct of the
defendant[ ] was objectively unreasonable in the light of that then clearly established
law.” Id. at 306 (citing Hare v. City of Corinth, Miss., 135 F.3d 320, 326 (5th Cir. 1998))
(internal citation omitted). Thus, even if an official violates a person’s civil rights, the
official may still be entitled to qualified immunity if the conduct is objectively reasonable.
See id.; see also Sanchez v. Swyden, 139 F.3d 464 (5th Cir. 1998).
       “Objectively reasonable” means that, given the totality of the circumstances
confronting the official, viewed objectively, the action was justified. See Ashcroft v. Al-
Kidd, 563 U.S. 731, 736 (2011). Whether an official’s conduct is objectively reasonable
depends upon the circumstances confronting the official as well as clearly established law
in effect at the time of the official’s actions. Sanchez, 139 F.3d at 467. “We ask whether
the circumstances, viewed objectively, justify the challenged action. If so, that action was
reasonable whatever the subjective intent motivating the relevant officials.” Al-Kidd, 563
U.S. at 736 (internal citations omitted). The Court may address the requirements in any
order it chooses. Tolan v. Cotton, 572 U.S. 650, 656 (2014); Pearson, 555 U.S. at 236.
       In a qualified immunity inquiry, “whether the conduct of which the plaintiff
complains violated clearly established law” is an “essentially legal question.” Pfannstiel
v. City of Marion, 918 F.2d 1178, 1183 (5th Cir. 1990) (citing Mitchell v. Forsyth, 472 U.S.
511, 526 (1985)). For immunity to apply, the “actions of the officer must be objectively
reasonable under the circumstances, such that a reasonably competent officer would not
have known his actions violated then-existing clearly established law.” Id. (internal
citations omitted).

       1. Count II: § 1983 Claim under Fourth Amendment

       Because Plaintiff’s claims primarily arise from her investigation and arrest under
§ 39.06(c), allegedly without probable cause, the Court first addresses Plaintiff’s Fourth


13 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 14 of 59




Amendment claim under § 1983 (Count II). Plaintiff alleges Alaniz, Jacaman, Treviño,
Ruiz, DV, and Does 1–2,

              (a) knowingly manufactured allegations under a pretextual
              application of Texas Penal Code § 39.06, upon which no
              reasonable official would have relied under the
              circumstances; (b) knowingly prepared and obtained a
              warrant for Plaintiff’s arrest under false pretenses; and (c)
              knowingly arrested and detained her and/or caused her arrest
              and detention without probable cause and against her will,
              based on a knowing or deliberately indifferent wrongful
              application of [§ 39.06(c)].

(Dkt. No. 24 ¶ 165).
       The existence of probable cause for an arrest defeats a § 1983 claim for unlawful
arrest and false imprisonment. Pfannstiel, 918 F.2d at 1183. A reasonable person
standard is used to establish probable cause. Id. Probable cause exists “when the totality
of the facts and circumstances within a police officer’s knowledge at the moment of arrest
are sufficient for a reasonable person to conclude that the suspect had committed or was
committing an offense.” Glenn v. City of Tyler, 242 F.3d 307, 313 (5th Cir. 2001) (quoting
Spiller v. Tex. City, 130 F.3d 162, 165 (5th Cir. 1997)); accord Maryland v. Pringle, 540
U.S. 366, 370–71 (2003); see also Michigan v. DeFillippo, 443 U.S. 31, 37 (1979). “[T]here
must not even ‘arguably’ be probable cause for the search and arrest for immunity to be
lost.” Lyford, 243 F.3d at 190 (internal citation omitted). Thus, qualified immunity
shields officers from liability if, given the law and information known at the time, a
reasonable officer could have believed the arrest was lawful. Ventura v. Hardge, No. CA
3:99-CV-1468-R, 2000 WL 1123262, *3 (N.D. Tex. Aug. 7, 2000), aff’d, 248 F.3d 1143 (5th
Cir. 2001); see also Messerschmidt v. Millender, 565 U.S. 535, 556 (2012) (citing Malley,
475 U.S. at 341) (holding that officers were entitled to qualified immunity where the
arrest warrant “was not so obviously lacking in probable cause that the officers can be
considered ‘plainly incompetent’”).
       Plaintiff contends the information contained in the Arrest Warrant Affidavits
failed to satisfy the elements of the offense defined in § 39.06(c). Specifically, Plaintiff

14 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 15 of 59




contends the Arrest Warrant Affidavits failed to allege that Plaintiff (1) had the intent
required under § 39.06, and (2) sought or received information that was not generally
available to the public or that the information was excepted from disclosure under TPIA.
(Dkt. No. 24 ¶¶ 90–93). Plaintiff’s factual allegations with respect to the Arrest Warrant
Affidavits are set forth supra Part I(C).
        First, Plaintiff alleges the Arrest Warrant Affidavits failed to address the statute’s
intent requirement by failing to allege that Plaintiff “intended to enjoy an economic
advantage or gain from the request for or receipt of the information in the [Subject
Publications].” (Dkt. No. 24 ¶ 92). Plaintiff further alleges that “[a]ny reasonable official
would have understood that the ‘benefit’ element of the Statute required a showing of
economic gain or advantage,” and that “[n]o reasonable official would have determined
[Plaintiff] gathered and published the information in the [Subject] Publications with the
intent of economic gain or advantage.” (Id. ¶ 76). Under Texas Penal Code § 1.07(a)(7),
“benefit” is defined as “anything reasonably regarded as economic gain or advantage.”
(See id. ¶ 74).
        However, Plaintiff does not contend that she has never received any economic
benefit from reporting police information on the Lagordiloca Facebook page. To the
contrary, Plaintiff admits that she “sometimes enjoys a free meal from appreciative
readers, and occasionally receives fees for promoting a local business [and] has used her
Lagordiloca Facebook page to ask for donations for new equipment necessary to continue
her citizen journalism efforts.” (Dkt. No. 24 ¶ 35).6 Based on these admissions, the Court
is unable to find that no reasonable officer would have believed Plaintiff intended to gain
economically from the receipt of information from Goodman. Accordingly, the Court finds
Plaintiff has not alleged plausible facts to support an inference that no reasonable officer
could have found probable cause as to the benefit element of the statute.

        6 Defendants contend the officers “had reason to believe that Plaintiff was deriving an economic

benefit from her Facebook journalism in the form of sponsors.” (Dkt. No. 27 at 10). In support,
Defendants cite a March 10, 2019 New York Times article that discusses local restaurants hiring
Plaintiff to advertise and promote their businesses. (Id.). However, as Plaintiff was arrested in 2017,
the article cannot have formed the basis for probable cause, and therefore the Court affords it no
weight in this analysis.
15 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 16 of 59




       Second, Plaintiff contends there was no probable cause as to the statute’s
requirement that the information sought or received “has not been made public.”
§ 39.06(c)(2). Plaintiff acknowledges the Arrest Warrant Affidavits stated that the
information she received from Goodman “had not been made public.” (Dkt. No. 24 ¶ 89).
However, Plaintiff contends Ruiz’s statements failed to establish probable cause because
the information did not meet the definition of “information that has not been made
public” set forth in § 39.06(d), i.e.,: “any information to which the public does not
generally have access, and that is prohibited from disclosure under” the TPIA. Tex. Penal
Code § 39.06(d).
       Plaintiff suggests the information she received from Goodman does not meet the
statute’s definition of “information that has not been made public” because Plaintiff first
heard the information from other individuals who were not City or County officers.
Plaintiff has not pointed to any legal authority to support this interpretation of § 39.06(d).
See § 39.06(d) (defining “information that has not been made public” as “any information
to which the public does not generally have access”) (emphasis added). And Plaintiff’s
interpretation misses the point. The fact that Plaintiff received the information from
someone with personal knowledge of those facts—a witness or a family member for
example—does not equate to the information being “made public.” Instead, Plaintiff
alleges that certain Defendants “deliberately did not question or attempt to question
[Plaintiff] about the circumstances of her access to the information in the [Subject
Publications], in furtherance of their efforts to manufacture the Arrest Warrant
Affidavits and cause the arrest of [Plaintiff] without probable cause.” (Dkt. No. 24 ¶ 91).
       The Court finds Plaintiff has failed to support a plausible inference that no
reasonable officer could have found that the information at issue was public and therefore
subject to the statute. Moreover, Plaintiff has failed to show that Defendants were under
an obligation to interview Plaintiff about how she obtained the information in the Subject
Publications. While an officer may not ignore potentially exculpatory evidence once he
has obtained evidence from a reasonably credible source, he has “no constitutional
obligation to conduct any further investigation before making an arrest.” Woods v. City
16 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 17 of 59




of Chicago, 234 F.3d 979, 997 (7th Cir.), cert. denied, 534 U.S. 955 (2001).
       In this case, Ruiz alleged in the Arrest Warrant Affidavits that an unnamed
source, whom Plaintiff identifies “on information and belief” as Doe 1 or Doe 2, informed
DV that Goodman was communicating with Plaintiff. (Dkt. No. 24 ¶ 88). Plaintiff has
neither alleged the unnamed source was suspect or unreliable, nor has she alleged any
other circumstances that would have required the officers to conduct further
investigation into how Plaintiff received the information. To the contrary, this allegation
supports an inference that Defendants reasonably believed probable cause existed. Cf.
Shipman, 766 F. App’x at 28 (holding that an officer’s affidavit demonstrated probable
cause where it contained, inter alia, “the actual complaint of a person who alleged that”
the defendant engaged in prohibited conduct). Further, Plaintiff has admitted that she
received information about the two incidents from Goodman.7 (Id. ¶¶ 65–66). Nothing in
the FAC suggests that the failure to question Plaintiff about how she obtained
information resulted in a false statement by Ruiz in the Arrest Warrant Affidavits or
that the officers acted with reckless disregard for the truth. Plaintiff therefore has not
plausibly alleged that no reasonable officer could have believed Plaintiff received
“information to which the public does not generally have access” from Goodman. See Tex.
Penal Code § 39.06(c)–(d).
       Finally, Plaintiff contends Defendants lacked probable cause because the
information Plaintiff received from Goodman was not “prohibited from disclosure” within
the meaning of § 39.06(d). (Dkt. No. 24 ¶ 73). A Texas Court of Appeals has construed
“prohibited from disclosure” in § 39.06(d) to mean “the set of exceptions to disclosure
listed in Subchapter C” of the TPIA. State v. Ford, 179 S.W.3d 117, 123 (Tex. App.—San
Antonio 2005, no pet.).
       Plaintiff alleges that “[t]here is no TPIA exception that permits the withholding of
the information [Plaintiff] published in the [Subject Publications], and any reasonable
official would have understood this.” (Dkt. No. 24 ¶ 78). Texas statute provides that “basic


       7 Plaintiff’s concedes that Jose Baeza, not Goodman, is the official LPD spokesman. (Dkt. No.
24 ¶¶ 30, 67).
17 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 18 of 59




information about an arrested person, an arrest, or a crime” is not excepted from
disclosure. Tex. Gov’t Code § 552.108(c). However, the City Defendants contend the TPIA
does not mandate disclosure of all the information obtained by Plaintiff that was the
subject of the Arrest Warrant Affidavits. (Dkt. No. 27 at 10–11). The City Defendants
note that various provisions of Texas law that might have entitled them to withhold some
or all of the information Plaintiff received from Goodman. E.g., Tex. Gov’t Code § 552.108
(other than certain “basic information” identified in statute, information “held by a law
enforcement agency or prosecutor that deals with the detection, investigation, or
prosecution of crime” excepted from disclosure under the TPIA if, inter alia, “release of
the information would interfere with the detection, investigation, or prosecution of
crime”); Tex. Transp. Code § 550.065(c)(4) (unredacted accident reports may only be
released to specific categories of persons); Tex. Fam. Code § 58.008(b) (law enforcement
records concerning a child and information concerning a child that are stored by
electronic means or otherwise and from which a record could be generated may not be
disclosed to the public)). However, because Plaintiff did not follow the TPIA’s process for
requesting the information in her reports, LPD had no opportunity to invoke these
exceptions.
       The Court agrees with Defendants that, under the facts alleged, a reasonable
person could have believed that the information Plaintiff received from Goodman was
information to which the public did not generally have access and that was prohibited
from disclosure under the TPIA at the time Plaintiff received the information, pursuant
to § 39.06(d). Accordingly, Plaintiff has failed to show that the Arrest Warrant was “so
obviously lacking in probable cause that the officers can be considered ‘plainly
incompetent.’” Messerschmidt, 565 U.S. at 556. Because the FAC does not allege facts to
plausibly show that any Defendant acted objectively unreasonably in investigating and
arresting Plaintiff, each of the Individual Defendants is entitled to qualified immunity
as to this claim. Accordingly, Plaintiff’s Fourth Amendment § 1983 claims against the
Individual Defendants (Count II) should be dismissed.


18 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 19 of 59




      2. Count I: § 1983 Claim under First Amendment
          a. Retaliation

                i.   Investigation and Arrest Pursuant to § 39.06(c)
      Plaintiff alleges that the Individual Defendants retaliated against her in violation
of her First Amendment rights by their “deliberate choice to target [Plaintiff] for
investigation and arrest [her] under a pretextual and inapplicable statute and
deliberately deficient and misleading arrest warrant affidavits, while knowing that no
probable cause existed to arrest or detain [Plaintiff].” (Dkt. No. 24 ¶ 132(a)). “The First
Amendment, applicable to the States through the Fourteenth Amendment, prohibits the
enactment of laws ‘abridging the freedom of speech.’” Reed v. Town of Gilbert, Arizona,
576 U.S. 155 (2015) (citing U.S. Const. amend. I). “Under that Clause, a government,
including a municipal government vested with state authority, ‘has no power to restrict
expression because of its message, its ideas, its subject matter, or its content.’” Id.
(quoting Police Dept. of Chicago v. Mosley, 408 U.S. 92, 95 (1972)). To establish a § 1983
claim of retaliation in violation of the First Amendment, a plaintiff must show that “(1)
they were engaged in constitutionally protected activity, (2) the defendants’ actions
caused them to suffer an injury that would chill a person of ordinary firmness from
continuing to engage in that activity, and (3) the defendants’ adverse actions were
substantially motivated against the plaintiffs’ exercise of constitutionally protected
conduct.” Keenan v. Tejeda, 290 F.3d 252, 258 (5th Cir. 2002).
      Plaintiff’s alleged protected activity includes filming police activity occurring in
public; lawfully gathering publicly available and truthful information; and publishing
content unfavorable to LPD, WCDA, and other local officials. (Dkt. No. 24 ¶¶ 68, 80).
Plaintiff alleges that Defendants’ conduct caused her various injuries, including fear of
continued retaliation, loss of sleep, physical ailments, restriction of her person, and
reputational harm. (Id. ¶¶ 145–47). Finally, Plaintiff contends that Defendants were
substantially motivated to retaliate against her because Defendants showed hostility
toward Plaintiff due to her criticism of LPD and WCDA. (Id. ¶¶ 52, 54, 115). Plaintiff
contends that this hostility was demonstrated by the decision to target Plaintiff for

19 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 20 of 59




criminal investigation and arrest despite lacking a valid basis, and by Alaniz’s alleged
rebuke of Plaintiff, which Plaintiff characterizes as acts done “to intimidate” her. (E.g.,
id. ¶¶ 54, 69, 102, 140; Dkt. No. 30 at 12).
        Each of the Individual Defendants—LPD officers (Ruiz, DV, Does 1–2, Guerrero,
Martinez, and Montemayor); police chief Treviño; and attorneys Alaniz and Jacaman—
is entitled to qualified immunity unless the FAC alleges facts plausibly supporting an
inference that the individual officer violated a clearly established constitutional right and
that the officer’s conduct was objectively unreasonable. See Keenan, 290 F.3d at 261.
Here, the Court will first determine whether any officer’s conduct was objectively
unreasonable. The Court then will determine whether the FAC alleges a violation of a
clearly established constitutional right. Plaintiff has alleged a First Amendment
retaliation claim on two distinct bases: (1) that the Individual Defendants retaliated
against her by investigating, arresting, and prosecuting her under § 39.06(c) and (2) that
the Individual Defendants separately engaged in various conduct constituting retaliation
and interference with her First Amendment rights, independent of their actions relating
to the enforcement of § 39.06(c). The Court will discuss qualified immunity as it relates
to these allegations separately.
        Plaintiff has based her First Amendment claim primarily on the decision to
investigate and arrest her under § 39.06(c), allegedly without probable cause. To assert
a claim of retaliatory arrest against an arresting officer, a plaintiff generally must plead
and prove that the arresting officer lacked probable cause for the arrest.8 See Nieves v.

        8 The exception to this general rule is when a plaintiff presents objective evidence that other,
similarly situated individuals not engaged in the same sort of protected speech were not arrested.
Nieves, 139 S. Ct. at 1727 (providing by way of example, that when an individual who vocally
complained about law enforcement is arrested for jaywalking, a First Amendment claim for retaliation
should not be dismissed even though there may be undoubtable probable cause). Here, Plaintiff pleads
in a conclusory manner that Defendants did not arrest or prosecute other similarly situated, but
unidentified, persons “who asked for or received information from local law enforcement officials” and
“who published truthful and publicly-accessible information on a newsworthy matter.” (Dkt. No. 24
¶ 177). This description is conclusory and does not appropriately define similarly situated individuals.
Plaintiff conflates persons who may have obtained information from LPD’s public spokesperson,
Baeza, with persons who, like Plaintiff, obtained information from a private source within the police
department. This is unlike the example in Nieves, where there was objective evidence of individuals
jaywalking. See Nieves, 139 S. Ct. at 1727. Plaintiff’s allegation further mischaracterizes the basis for
20 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 21 of 59




Bartlett, 139 S. Ct. 1715, 1727 (2019); Mesa v. Prejan, 543 F.3d 543, 272 n.1 (5th Cir.
2008). It is clearly established that the First Amendment prohibits “adverse
governmental action against an individual in retaliation for the exercise of protected
speech activities.” Keenan, 290 F.3d at 258 (citing Colson v. Grohman, 174 F.3d 498, 508
(5th Cir. 1999)). However, the Fifth Circuit has considered “a situation in which law
enforcement officers might have a motive to retaliate but there was also a ground to
charge criminal conduct against the citizen they disliked.” Id. at 261. The Fifth Circuit
held that in this circumstance, “the objectives of law enforcement take primacy over the
citizen’s right to avoid retaliation.” Id. at 261–62 (internal citation omitted). Accordingly,
“If probable cause existed . . . or if reasonable police officers could believe probable cause
existed, they are exonerated.” Id. at 262 (internal citations omitted). Here, as set forth
supra Part III(B)(1), the Court has determined that a reasonable officer could have found
probable cause to arrest Plaintiff for violating § 39.06(c). Under Keenan, that conclusion
precludes Plaintiff’s First Amendment claim to the extent that it is based on the arrest.
290 F.3d at 258; see also Nieves, 139 S. Ct. 1715.
        Although not clearly articulated under Count I, Plaintiff may also be further
alleging that it was objectively unreasonable to investigate and arrest her pursuant to
§ 39.06(c) under the circumstances because a reasonable officer would have understood
that the statute was facially unconstitutional in violation of her First Amendment rights.
See Lawrence v. Reed, 406 F.3d 1224, 1232 (10th Cir. 2005) (holding that “where a statute
authorizes conduct that is patently violative of fundamental constitutional principles,
reliance on the statute does not immunize the officer’s conduct”) (internal citation
omitted). Plaintiff pleads that § 39.06(c) was found to be unconstitutionally vague after
her arrest. (Dkt. No. 24 ¶ 127).9

Plaintiff’s arrest and prosecution under § 39.06(c) as being for the “publishing” of information, rather
than for obtaining information. (Compare id. ¶ 81 with id. ¶ 89 (stating that Arrest Warrant Affidavits
alleged that Plaintiff “received or solicited” certain information from Goodman)). For these reasons,
the Court determines that Plaintiff has not sufficiently pleaded an exception to the general rule that
probable cause defeats her First Amendment retaliation claim.
        9 As Defendants note, § 39.06(c) was first declared unconstitutionally vague by Judge Notzon

of the 111th District Court, Webb County, Texas in Plaintiff’s habeas proceeding. (Dkt. No. 29 at 12).
Judge Notzon’s ruling was issued from the bench, and no written order is available on the ruling.
21 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 22 of 59




       No party has cited to Fifth Circuit precedent discussing the application of qualified
immunity to law enforcement actions taken pursuant to a statute later determined to be
unconstitutional. However, the Tenth Circuit’s consideration of whether conduct is
“patently violative of fundamental constitutional principles,” Lawrence, 406 F.3d at 1232,
seems to comport with the established qualified immunity standard of whether any
reasonable law enforcement officer could have believed that his conduct did not violate a
clearly established right. If no reasonable law enforcement officer could have believed
that their enforcement of the statute against the Plaintiff was constitutional “then their
[actions] violated clearly established law in this circuit.” Keenan, 290 F.3d at 262; see also
Aubin v. Columbia Cas. Co., 272 F. Supp. 3d 828, 838 (M.D. La. 2017) (holding that a
statute criminalizing non-violent threats to an officer’s employment was “so patently and
obviously unconstitutional, that no reasonable officer could believe it to have been valid”).
The Court finds Lawrence’s “patently violative” standard provides appropriate guidance
to this case.
       Plaintiff pleads, “It is clearly established that the First Amendment protects the
right of every citizen to gather and publish truthful information about matters of public
concern that is publicly-accessible, publicly-available, or otherwise lawfully obtained.”
(Dkt. No. 24 ¶ 149). It is Plaintiff’s burden to identify the legal precedent establishing
the clearly established right. See Keller v. Fleming, 52 F.3d 216, 225 (5th Cir. 2020)
(stating that to show a right was clearly established, “Plaintiffs must point this court to
a legislative directive or case precedent that is sufficiently clear such that every
reasonable official would have understood that what he is doing violates that law”).
Plaintiff directs the Court to The Florida Star v. B.J.F., 491 U.S. 524 (1989), Smith v.
Daily Mail Publishing Co., 443 U.S. 97 (1979), and Houston Chronicle Publishing Co. v.
City of Houston, 531 S.W.2d 177 (Tex. Civ. App.—Houston [14th Dist.] 1975), writ ref’d
n.r.e., 536 S.W.2d 559 (Tex. 1976). As a general proposition, the First Amendment
protects a citizen’s right to publish lawfully obtained truthful information. Yet, these
cases show that this principle is far from universal. Rather, courts conduct a fact-specific
inquiry to determine a state’s ability to prohibit publication of truthful and lawfully
22 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 23 of 59




obtained information.
       Each time the Supreme Court has addressed the scope of such right, it has
narrowly tailored its ruling to the facts of the case before it. See The Florida Star, 491
U.S. at 530 (“[A]lthough our decisions have without exception upheld the press’ right to
publish, we have emphasized each time that we were resolving this conflict only as it
arose in a discrete factual context.”). In fact, the Supreme Court has specifically declined
“to hold broadly that truthful publication may never be punished consistent with the
First Amendment,” recognizing that “the sensitivity and significance of the interests
presented in clashes between First Amendment and privacy rights counsel relying on
limited principles that sweep no more broadly than the appropriate context of the instant
case.” Id. at 524, 533.
       In The Florida Star, a sheriff’s department released a report of a rape incident to
the public, and then attempted to prosecute the newspaper that published an article
containing the name of the rape victim. Id. at 526–27. The Supreme Court reviewed its
prior precedent—including Daily Mail—upholding the First Amendment right of the
media to publish truthful information obtained from a governmental entity, and noted
that each of the previous cases dealt with factual scenarios in which the information
published by the media had previously been made public by the governmental entity. Id.
at 530–31.
       The facts of the present case are distinguishable from The Florida Star and the
cases discussed therein because § 39.06(c) punishes the obtaining of information from a
governmental entity which has not been released to the public. The Supreme Court
recognized the government’s right to forbid the nonconsensual acquisition of sensitive
information. Id. at 534. It further noted, “To the extent sensitive information is in the
government’s custody, it has even greater power to forestall or mitigate the injury caused
by its release.” Id.
       Likewise, Plaintiff’s reliance on Houston Chronicle is misplaced. Plaintiff relies on
Houston Chronicle for the proposition that Texas law also recognizes the long-established
“constitutional right of access to information concerning crime in the community, and to
23 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 24 of 59




information relating to activities of law enforcement agencies.” (Dkt. No. 29 at 21). In
fact, Houston Chronicle does not support the proposition that the media has an
unfettered right of access to such information. That case upheld the constitutionality of
the TPIA, while also recognizing that the constitutional right of access to information can
be limited for legitimate purposes. Id. at 186. While the court held that “the press and
the public have a constitutional right of access to information concerning crime in the
community, and to information relating to activities of law enforcement agencies” it
limited the reach of this constitutional right of access, finding it “necessary to weigh and
evaluate legitimate competing interests.” Houston Chronicle, 531 S.W.2d at 186.
        The question before the Court is not whether § 39.06(c) is unconstitutional but
whether any reasonable law enforcement officer could have believed that their
enforcement of the statute against the Plaintiff was constitutional. Based on a review of
the legal precedent identified by Plaintiff, the Court determines that § 39.06(c) was not
so patently or obviously unconstitutional that no reasonable law enforcement officer
could have believed that their enforcement of the statute against the Plaintiff was
constitutional. Plaintiff does not contend that the statute lacks any legitimate law
enforcement purpose. Cf. Keenan, 290 F.3d at 262. Nor does Plaintiff argue that the
statute could not be valid under any circumstances. Plaintiff’s allegations therefore do
not evidence “patently and obviously unconstitutional” conduct vitiating the officers’
entitlement to qualified immunity.

                 ii.    Incidents of First Amendment Retaliation in Paragraphs
                        54(a)–(g)

                        A.      Qualified Immunity
        Apart from her arrest under § 39.06(c), Plaintiff apparently10 seeks to assert First

        10 The Court notes that Plaintiff’s FAC is inconsistent regarding whether the allegations of
paragraphs 54(a)—(g) are asserted as independent acts of First Amendment retaliation by the
Individual Defendants as opposed to being identified as evidence of hostile animus. Plaintiff appears
to concede that these alleged acts do not stand as violations on their own. To the contrary, Plaintiff
specifies that Defendants’ “unlawful retaliation . . . started with the animus-driven decision to
criminally target Villarreal, regardless of the criminal statute Defendants ultimately asserted.”
(Dkt. No. 29 at 12–13) (emphasis in original). Similarly, with respect to Alaniz and Jacaman, Plaintiff
notes that “the key aspect of their wrongful conduct” was the investigation and arrest of Plaintiff. (Dkt.
24 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 25 of 59




Amendment § 1983 retaliation claims based on the Individual Defendants’ conduct as
“exemplified by (but not limited to)” the acts set forth in paragraphs 54(a)–(g) of the FAC.
(Dkt. No. 24 ¶ 131–32(c)). The Individual Defendants assert qualified immunity as to all
claims against them. (Dkt. No. 26 at 7, 18; Dkt. No. 27 at 6). Plaintiff, who bears the
burden to overcome a qualified immunity defense, fails to identify legal precedent
showing that any act alleged in paragraphs 54(a)–(g) of the FAC was objectively
unreasonable or violated a clearly established right. Therefore, Plaintiff fails to overcome
qualified immunity as to each of these independent acts of First Amendment retaliation.
See Keller, 52 F.3d at 225.
        In her responses to the Motions, Plaintiff addresses the second prong of the
qualified immunity analysis—whether a constitutional right was clearly established—
with broad, sweeping strokes. (Dkt. No. 29 at 18–19; Dkt. No. 30 at 19–21). However, the
Supreme Court has “repeatedly told courts . . . not to define clearly established law at a
high level of generality.” Al-Kidd, 563 U.S. at 742; see also Kinney v. Weaver, 367 F.3d
337, 367 (5th Cir. 2004) (“The First Amendment right to free speech was of course clearly
established in general terms long before the events giving rise to this case. In order to
defeat the [defendants’] claim of qualified immunity, however, [the plaintiffs] must show
that [t]he contours of the right [were] sufficiently clear that a reasonable official would
understand that what he is doing violates that right.”). While there need not be a case
“directly on point, . . . existing precedent must have placed the statutory or constitutional
question beyond debate.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quoting Al–Kidd,
563 U.S. at 741); see also Turner v. Lieutenant Driver, 848 F.3d 678, 687 (5th Cir. 2017).
In other words, there must be “controlling authority—or a robust consensus of persuasive
authority—that defines the contours of the right in question with a high degree of
particularity.” Morgan, 659 F.3d 359, 371–72 (5th Cir. 2011) (en banc) (internal citation
omitted).
        As a threshold issue, Plaintiff has not pleaded dates on which any of the incidents


No. 30 at 14). Regardless, the Court will evaluate the allegations as allegations of independent acts of
First Amendment retaliation by the Individual Defendants.
25 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 26 of 59




occurred. The significance of such deficiencies will be further discussed infra Part
III(C)(2); but with regard to a qualified immunity analysis, these allegations are
insufficient for the Plaintiff to meet her burden to show that a constitutional right was
clearly established at the time each incident occurred. In addressing the “clearly
established rights” prong of Defendants’ qualified immunity defense, Plaintiff’s
argument focuses on the Defendants’ conduct of the investigation, arrest, detention, and
prosecution of Plaintiff under § 39.06(c). Plaintiff also fails to address the conduct
described in paragraphs 54(a)—(g).
       Paragraph 54(c) of the FAC, for example, alleges that Officer Guerrero “harass[ed]
and intimidate[ed] [Plaintiff] without justification.” (Dkt. No. 24 ¶ 54(c)). This language
is conclusory, and Plaintiff has identified no legal precedent illustrating the “contours”
of the First Amendment right to show that “harassing” or “intimidating” conduct violates
any clearly established First Amendment right. Paragraph 54(d) alleges that “LPD
treat[ed] [Plaintiff] with indifference” when she called to report a sexual assault she
endured at a business. (Id. ¶ 54(d)). Plaintiff fails to provide any details of the conduct
constituting indifference and neglects to identify any named Defendant responsible for
this alleged First Amendment violation. See Harvey v. Montgomery County, Tex., 881 F.
Supp. 2d 785, 807 (S.D. Tex. 2012) (“To the extent Plaintiff states a claim for retaliation,
Plaintiff’s allegations concern individuals who are not a part of this lawsuit.”). This
allegation is therefore inadequate to show a violation of a clearly established First
Amendment right by any Individual Defendant in this suit. For similar reasons,
Plaintiff’s allegations that unidentified persons treated Plaintiff differently from other
journalists and members of the media is deficient. (Dkt. No. 24 ¶ 54(e))
       Plaintiff also describes a meeting she attended, during which Alaniz “openly
declared to [Plaintiff] that he did not appreciate her criticizing his office.” (Id. ¶ 54(f)).
Plaintiff fails to address whether this conduct violated a clearly established
constitutional right. It is not enough for Plaintiff to assert that Alaniz was motivated to
retaliate against Plaintiff as a result of previous negative reporting. Additionally, it is
not enough for Plaintiff to restate broad propositions of law such as “government
26 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 27 of 59




retaliation against a private citizen for exercise of First Amendment rights cannot be
objectively reasonable”; “citizens . . . have a First Amendment right to film police activity
in public”; or “state actors cannot punish speakers on the basis of viewpoint.” (Dkt. No.
30 at 19–20). Plaintiff simply fails to address whether Alaniz’s conduct, described only as
openly declaring that “he did not appreciate her criticizing his office,” violates a clearly
established right. This is true for each of the Individual Defendants’ conduct described
in paragraphs 54(a)–(g).11
       Based on the foregoing, the Court concludes that Plaintiff has failed to meet her
burden to demonstrate that the Individual Defendants are not entitled to qualified
immunity as to the allegations set forth in paragraphs 54(a)–(g).

                        B.      Sufficiency of Allegation in Paragraphs 54(a)–(g)
       Although the Court has determined that the Individual Defendants are entitled
to qualified immunity as to the First Amendment retaliation claims asserted in
paragraphs 54(a)–(g), the Court will address, in the alternative, whether those
allegations would otherwise survive a 12(b)(6) analysis. The Court agrees with the City
Defendants that each of the acts alleged in paragraphs 54(a)–(g) of the FAC fail to
support an independent First Amendment retaliation claim. (Dkt. No. 27 at 8 (citing
Keenan, 290 F.3d at 259)).
       To the extent the separate incidents described in paragraphs 54(a)–(g) are pleaded
as independent First Amendment violations, the majority of those allegations are
conclusory and vague. As noted in supra Part III(B)(2)(a)(ii), the allegation in paragraph
54(c) that Officer Guerrero “harass[ed] and intimidate[ed] [Plaintiff] without
justification” (Dkt. No. 24 ¶ 54(c)) is vague and conclusory. The allegation in paragraph


       11  The remaining allegations are similarly inadequate in failing to allege a clearly established
right: (1) that Martinez knowingly made a false representation to other officers that Plaintiff was a
five-time felon (Dkt. No. 24 ¶ 54(a)); see Siegert v. Gilley, 500 U.S. 226, 231–34 (1991) (holding that
the right against defamation is not a constitutionally protected liberty interest); (2) that Montemayor
threatened to take Plaintiff’s phone as evidence while she was recording the scene of a shooting (Dkt.
No. 24 ¶ 54(b)); see Turner, 848 F.3d at 687 (finding that “there was no clearly established First
Amendment right to record the police at the time of [Plaintiff’s] activities”); and (3) that members of
the Laredo City Council “initially attack[ed] and obstruct[ed]” the naming of a reading kiosk after
Plaintiff’s deceased niece (id. ¶ 54(g)) (failing to name an individual Defendant).
27 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 28 of 59




54(d) that “LPD treat[ed] [Plaintiff] with indifference” when she called to report a sexual
assault she endured at a business (Dkt. No. 24 ¶ 54(d)) is conclusory. Plaintiff fails to
provide any details of the conduct constituting indifference and neglects to name any
Defendant as being responsible for this alleged First Amendment violation. These
allegations are therefore inadequate to support a reasonable inference that any
Individual Defendant caused any “injury that would chill a person of ordinary firmness
from continuing to engage in that activity.” Keenan, 290 F.3d at 258; Jones v. Greninger,
188 F.3d 322, 325 (5th Cir. 1999) (holding that mere conclusory allegations of retaliation
are insufficient, and that plaintiff must allege more than his personal belief that he has
been the victim of retaliation).
       Likewise, the allegation that Alaniz stated that “he did not appreciate [Plaintiff]
criticizing his office” (id. ¶ 54(f)) is insufficient to establish that a person of ordinary
firmness would feel threatened by his statement, or that it suggested any type of harm
to Plaintiff if she continued her reporting. Based only on the description of the Alaniz’s
statement in paragraph 54(f), Plaintiff has not sufficiently pleaded that Alaniz’s conduct
would rise to the level of chilling the speech of a reasonably firm person.
       The allegation in paragraph 54(g) that Laredo City Council members initially
attacked and obstructed a proposal to build a reading kiosk named after Plaintiff’s niece
does not allege conduct by an Individual Defendant named in this lawsuit. Even if it did
identify an Individual Defendant, this reference to “initial” “attacking” and “obstructing”
is a conclusory description and further fails to describe any “injury that would chill a
person of ordinary firmness from continuing to engage in that activity.” Accordingly, and
for the additional reasons stated in supra fn.11, the allegations in paragraphs 54(a)–(g)
do not state independent First Amendment violations of retaliation.
          b. Interference

       Plaintiff contends she can also assert a First Amendment claim for interference
with the exercise of First Amendment rights, separate and distinct from her First
Amendment retaliation claim. (See, e.g., Dkt. No. 24 ¶ 137). Plaintiff’s purported

28 / 59
       Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 29 of 59




interference claim is based on (1) Montemayor threatening to take Villarreal’s phone as
“evidence”; (2) Guerrero “harassing and intimidating” Plaintiff “without justification”;
and (3) Plaintiff’s arrest and detention pursuant to the Arrest Warrants. (Dkt. No. 29 at
10).
         As explained supra Part III(B)(1), the Court has found that Plaintiff’s arrest under
§ 39.06(c) was supported by objective probable cause. Thus, Plaintiff has failed to satisfy
her burden to overcome qualified immunity as to a First Amendment interference claim
based on her arrest and detention. With respect to the other two incidents, Plaintiff has
not cited case law showing that the alleged conduct violated a clearly established right.
The Fifth Circuit has made clear that the right to record police activity is not absolutely
protected under the First Amendment. Turner, 848 F.3d at 687 (noting that at the time
of the alleged conduct, such right was not clearly established sufficiently to “place[ ] . . .
the constitutional question beyond debate”). Notably, the right to “film[ ] the police may
be subject to reasonable time, place, and manner restrictions.” Id. (internal citation
omitted).
         Plaintiff cites Colson v. Grohman, 174 F.3d at 508–09, to support her First
Amendment interference claim. The court in Colson affirmed the dismissal of a city
council member’s First Amendment retaliation claim and noted that “[a]s a general rule,
the First Amendment prohibits not only direct limitations on speech but also adverse
government action against an individual because of her exercise of First Amendment
freedoms.” Id. at 508 (citing examples). However, the examples of retaliation noted in
Colson are so distinguishable from the present case that it provides little guidance as to
whether Plaintiff has properly alleged a claim of interference with her protected First
Amendment activity.12
         As the Court has already discussed, Plaintiff must allege more than a general
violation of a right. Accordingly, the Court finds that Plaintiff has failed to show the

         12Reed, another case cited by Plaintiff, is similarly unavailing. 576 U.S. 155 (2015). In Reed,
the Supreme Court applied strict scrutiny to a town’s sign ordinance and determined that it violated
the First Amendment; however, there was no § 1983 claim at issue. Id. Plaintiff does not allege a prior
restraint comparable to that in Reed and provides no explanation of how Reed applies to her claim.
29 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 30 of 59




alleged interference by the Individual Defendants violated any clearly established right
existing at the time of each of the incidents. Moreover, as set forth supra Part
III(A)(2)(a)(ii)(A), Plaintiff has not alleged facts sufficient to draw an inference that
Montemayor’s threat to take her phone or Guerrero’s “harassing and intimidating”
conduct was objectively unreasonable. Accordingly, Plaintiff has not met her burden to
overcome qualified immunity with respect to First Amendment interference claim. And
as discussed supra Part III(A)(2)(a)(ii)(B), the allegation that Guerrero engaged in
“harassing and intimidating” conduct, without further description, is too conclusory to
constitute a well pleaded fact and survive dismissal.
      Accordingly, the Court finds that the FAC does not state a plausible interference
claim under the First Amendment. Thus, Plaintiff’s First Amendment § 1983 claims
against the Individual Defendants (Count I) should be dismissed.

      C. Count III: § 1983 Selective Enforcement Claim Under Fourteenth
      Amendment Equal Protection Clause
      Count III of the FAC asserts a § 1983 claim based on the equal protection clause
of the Fourteenth Amendment against the Individual Defendants Alaniz, Jacaman,
Treviño, Ruiz, DV, and Does 1–2, in their individual capacities. Plaintiff alleges that
those Defendants “intentionally and arbitrarily singled [Plaintiff] out in a selective
enforcement of [§ 39.06(c)]” by “their wrongful criminal investigation of [Plaintiff], and
knowingly causing her arrest and detention.” (Dkt. No. 24 ¶ 175).
          “The purpose of the equal protection clause of the Fourteenth Amendment is to
secure every person within the State’s jurisdiction against intentional and arbitrary
discrimination, whether occasioned by express terms of a statute or by its improper
execution through duly constituted agents.” Vill. of Willowbrook v. Olech, 528 U.S. 562,
564 (2000) (internal citation omitted). The Fifth Circuit recognizes a claim for selective
enforcement where an official allegedly used their powers selectively against a single
party. Bryan v. City of Madison, Miss., 213 F.3d 267, 277 n.17 (5th Cir. 2000) (explaining
that “[o]ur cases have recognized successful equal protection claims brought by a ‘class
of one’”)). Thus, at the time of Defendants’ alleged conduct relating to Plaintiff, it was

30 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 31 of 59




clearly established that selective enforcement of a statute violates the equal protection
clause.
       “Generally, to establish an equal protection claim the plaintiff must prove that
similarly situated individuals were treated differently.” Wheeler v. Miller, 168 F.3d 241,
252 (5th Cir. 1999); see also Lacey v. Maricopa County, 693 F.3d 896, 920 (9th Cir. 2012)
(internal quotations omitted) (“To prevail on an equal protection claim under the
Fourteenth Amendment, a plaintiff must demonstrate that enforcement had a
discriminatory effect . . . .”). To support a plausible inference that a plaintiff was treated
differently than other similarly situated individuals, the plaintiff must “allege some facts,
either anecdotal or statistical, demonstrating ‘that similarly situated defendants . . .
could have been prosecuted, but were not.’” Lacey, 693 F.3d at 920 (quoting United States
v. Armstrong, 517 U.S. 456, 469 (1996)). To allege a selective enforcement claim based on
a “class of one,” a plaintiff must also allege that a defendant was “motivated by improper
considerations, such as race, religion, or the desire to prevent the exercise of a
constitutional right.” Madison, 213 F.3d at 277 (citing Allred’s Produce v. U.S. Dep’t of
Agric., 178 F.3d 743, 748 (5th Cir. 1999) and Stern v. Tarrant County Hosp. Dist., 778
F.2d 1052, 1058 (5th Cir. 1985)).
       The Court first considers whether the FAC plausibly alleges that Plaintiff was
treated differently from other, similarly situated persons. Plaintiff alleges that
“similarly-situated persons” include “those who had asked for or received information
from local law enforcement officials.” (Id. ¶ 177). However, this allegation ignores the
grounds for probable cause to arrest Plaintiff. As explained supra Part III(B)(1),
Defendants had objectively reasonable grounds to find probable cause that Plaintiff
violated § 39.06(c).
       Plaintiff fails to allege any facts indicating that Defendants failed to enforce
§ 39.06(c) against any other person where a similar situation existed. The FAC alleges
that Plaintiff, “like most local media, requested and received law enforcement
information from LPD spokesman Baeza and other LPD officials.” (Id. ¶ 178). However,
as set forth in the FAC, the allegations in the Arrest Warrant Affidavit concerned
31 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 32 of 59




Plaintiff’s receipt of information not from Baeza, but from Goodman. (Id. ¶¶ 88–89).13
Plaintiff does not allege that other journalists solicited or received information from
Goodman or some other unofficial or unsanctioned source of information within the police
department, as Plaintiff undisputedly did. Plaintiff also fails to allege that other
journalists sought or received information that Defendants reasonably believed had not
been made public within the meaning of the statute. Thus, accepted as true for the
purpose of a motion to dismiss, Plaintiff’s allegation that other “persons . . . asked for or
received information from local law enforcement officials” is insufficient to establish that
any other person was similarly situated to Plaintiff. (Id. ¶ 177).
        Next, Plaintiff alleges that other similarly situated persons “published truthful
and publicly-accessible information on a newsworthy matter.” (Id.). However, as set forth
supra Part III(B)(1), an objectively reasonable officer could have determined that the
information Plaintiff obtained from Goodman included information that had not been
made public. Plaintiff does not allege that any other media members or journalists had
solicited or received information from someone other than the Baeza that had not been
made public, or that could objectively be viewed as qualifying for a TPIA exception.
Therefore, the fact that other persons published “truthful and publicly-accessible
information on a newsworthy matter” does not establish a reasonable inference that any
other person was similarly situated to Plaintiff here. (Id.)
        Finally, Plaintiff alleges in broad terms that (a) Defendants intentionally treated
her differently than other journalists and media outlets (see id. ¶ 54); (b) Defendants had
never enforced § 39.06(c) (see id. ¶¶ 177, 182, 194); (c) the alleged difference in treatment
had no rational basis (id. ¶ 182); and (d) the enforcement of § 39.06(c) against Plaintiff

        13 Plaintiff also alleges that she had previously published “similar posts” based on information
she received from Baeza and was not investigated at that time. (Dkt. No. 24 ¶ 67). To the extent
Plaintiff suggests that her earlier posts were “similarly situated” incidents, that argument fails for the
same reason. Although not expressly alleged in the FAC, the most plausible inference from Plaintiff’s
allegations is that Goodman was not authorized to release information that had not been made public.
Therefore, Plaintiff’s receipt of information from Baeza, an official LPD spokesperson, is materially
different from allegedly obtaining nonpublic information from a private or unofficial source within
LPD, as alleged in the Arrest Warrant Affidavits. (See id. ¶ 88 (“Ruiz also alleged that an unnamed
source (on information and belief, one of the Doe Defendants) informed Defendant DV that Goodman
was communicating with [Plaintiff].”). See also supra Part III(B)(2) n.9.
32 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 33 of 59




was in retaliation against her criticism of LPD and WCDA. (Id. ¶¶ 53–55, 57, 101).
However, the only “anecdotal or statistical” fact set forth above is the allegation that
Defendants had never enforced § 39.06(c). See Lacey, 693 F.3d at 920. Assuming as true
that Defendants had never before sought to enforce the statute, that fact by itself does
not give rise to an inference of discriminatory effect because it does not establish that
other similarly situated persons “could have been prosecuted, but were not.” Id. Rather,
it would be equally plausible to infer that Defendants had never before encountered
circumstances giving rise to potential prosecution under the statute. Cf. Ballentine v. Las
Vegas Metro Police Dep’t, No. 2:14-CV-01584-APG, 2015 WL 2164145, at *2 (D. Nev. Apr.
27, 2015) (citing Freeman v. City of Santa Ana, 68 F.3d 1180 (9th Cir. 1995), as amended
on denial of reh’g and reh’g en banc (Dec. 29, 1995) (noting that “[t]he goal of identifying
a similarly situated class . . . is to isolate the factor allegedly subject to impermissible
discrimination”). Plaintiff’s remaining allegations concerning persons “similarly
situated” are vague and conclusory, and therefore fail to meet Olech’s requirement to
allege “that [Plaintiff] has been intentionally treated differently from others similarly
situated [with] no rational basis for the difference in treatment.” Olech, 528 U.S. at 564.
       Because Plaintiff has not plausibly alleged that she was treated differently than
other similarly situated persons, it is not necessary to determine whether the FAC alleges
sufficient facts to satisfy the “improper motive” element of a § 1983 claim based on equal
protection. Plaintiff’s failure to allege facts that plausibly satisfy the “similarly situated”
element alone precludes her selective-enforcement claim. Accordingly, Plaintiff’s
Fourteenth Amendment § 1983 claim (Count III) should be dismissed.

       D. Count IV: § 1983 Civil Conspiracy Claim
       Plaintiff asserts a claim for conspiracy under § 1983 against each of the Individual
Defendants. (Dkt. No. 24 ¶ 188). Plaintiff alleges that the Individual Defendants
“conspired with the intent to deprive [Plaintiff] her constitutionally-protected rights,
including those arising under the First, Fourth, and Fourteenth Amendments.” (Id.
¶¶ 188, 191). All the Individual Defendants assert qualified immunity as to the
conspiracy claim. (Dkt. No. 26 at 13; Dkt. No. 27 at 11).
33 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 34 of 59




      To allege a civil conspiracy under § 1983, a plaintiff must establish “(1) the
existence of a conspiracy involving state action and (2) a deprivation of civil rights in
furtherance of the conspiracy by a party to the conspiracy.” Pfannstiel, 918 F.2d at 1187;
see also Jabary v. City of Allen, 547 F. App’x 600, 610 (5th Cir. 2013). “The proper order
of review is first whether [Plaintiffs] have alleged a constitutional violation that is
objectively unreasonable in light of clearly established Fourth Amendment law, and only
if that is the case should the court then consider whether Plaintiffs have alleged a
conspiracy.” Morrow v. Washington, 672 F. App’x 351, 355 (5th Cir. 2016). In other words,
a court must first determine whether a plaintiff has alleged a deprivation of civil rights
before considering, if necessary, whether a plaintiff sufficiently pleaded the existence of
a conspiracy. See id.; see also Pfannstiel, 918 F.2d at 1187; Hale v. Townley, 45 F.3d 914,
920 (5th Cir. 1995). If all defendants alleged to have violated a plaintiff’s rights are
entitled to qualified immunity, a conspiracy claim is not actionable. Morrow, 672 F. App’x
at 354 (internal citations omitted); see also Hale, 45 F.3d at 920–21 (finding that a
conspiracy claim was not actionable against state actors who were entitled to qualified
immunity on the First Amendment claim).
      For the reasons set forth supra Part III(B)(1), the Court finds that Defendants’
conduct relating to the investigation and arrest of Plaintiff was objectively reasonable.
In addition, the Court finds that the Individual Defendants are entitled to immunity
against each of Plaintiff’s underlying § 1983 claims. Supra Part III(B)(2)–3). Thus, under
clearly established Fifth Circuit precedent, Plaintiff cannot maintain a civil conspiracy
claim under § 1983 as to the Individual Defendants. Pfannstiel, 918 F.2d at 1187. It is
therefore unnecessary to determine whether the FAC pleads the existence of an
agreement among Defendants sufficient to satisfy the first element of a conspiracy claim.
Accordingly, Plaintiff’s § 1983 conspiracy claim (Count IV) should be dismissed.

      E. Count V: § 1983 Supervisory Liability Claim against Treviño under
         First, Fourth, and Fourteenth Amendments

      Count V of the FAC asserts a supervisory liability claim against Treviño in his


34 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 35 of 59




individual capacity for violations under the First, Fourth, and Fourteenth Amendments.
(Dkt. No. 24 ¶¶ 200–13). A claim for supervisory liability must allege that “(1) the
supervisor either failed to supervise or train the subordinate officer; (2) a causal link
exists between the failure to train or supervise and the violation of the plaintiff’s rights,
and (3) the failure to train or supervise amounts to deliberate indifference.” Davidson v.
City of Stafford, Texas, 848 F.3d 384, 397 (5th Cir. 2017), as revised (Mar. 31, 2017)
(quoting Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 452–53 (5th Cir. 1994) (en banc)).
Plaintiff asserts supervisory liability on theories of both failure to train and failure to
supervise.
       As an initial matter, a claim for supervisory liability must adequately allege an
underlying constitutional violation. Rios v. City of Del Rio, Tex., 444 F.3d 417, 425 (5th
Cir. 2006) (“It is facially evident that this test [for supervisory liability] cannot be met if
there is no underlying constitutional violation.”). The Court has determined that Plaintiff
failed to state a claim for violations under the First Amendment with respect the
retaliation claims in paragraphs 54(a)–(g) of the FAC and Fourteenth Amendment equal
protection. Supra Part II(B)(2)(ii)(B), II(B)(3). Thus, there can be no claims for
supervisory liability premised on such violations. However, with respect to the First and
Fourth Amendment violations stemming from Plaintiff’s arrest, the Court found that the
Individual Defendants were entitled to qualified immunity. Supra Part III(B)(1).
Accordingly, the Court will analyze Plaintiff’s supervisory liability claim against Treviño,
assuming arguendo that Plaintiff has alleged an underlying constitutional violation
under the First and Fourth Amendment with respect to Plaintiff’s arrest.

              1. Failure to Train

       The claim against Treviño for failure to train is premised solely on First
Amendment violations. While the Court found that the Individual Defendants were
entitled to qualified immunity as to Plaintiff’s First Amendment claims, this does not
preclude a potential claim for supervisory liability premised on the same allegations. See
Roberts v. City of Shreveport, 397 F.3d 287, 292 (5th Cir. 2005) (stating that a jury’s


35 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 36 of 59




findings of qualified immunity on behalf of a subordinate officer are “neither inconsistent
nor preclusive” to a finding of supervisory liability for the chief of police).
       Plaintiff alleges that Treviño inadequately trained LPD officers with respect to
citizens’ First Amendment rights. (Dkt. No. 24 ¶ 204). Plaintiff contends that by failing
to train the LPD officers, Treviño ratified and approved a pattern of retaliation by LPD
officers against Plaintiff. (Id.). The City Defendants argue that Plaintiff is required to
“prove that the deficiency in the training actually caused the police officer’s indifference”
to Plaintiff’s rights. (Dkt. No. 27 at 13).
       To plead a plausible claim for failure to train, Plaintiff must allege facts that
enable the court to draw the reasonable inference that (1) the training procedures were
inadequate; (2) the city’s policymaker was deliberately indifferent in adopting the
training policy; and (3) the inadequate training policy directly caused Plaintiff’s injury.
See Carnaby v. City of Houston, 636 F.3d 183, 189 (5th Cir. 2011).
       In a failure to train claim, “the focus must be on the adequacy of the training
program in relation to the tasks the particular officers must perform.” Roberts, 397 F.3d
at 293 (internal citation omitted). Specifically, a plaintiff must allege “with specificity
how a particular training program is defective.” Id.; Boggs v. Krum Indep. Sch. Dist.,
4:17-CV-583, 2018 WL 2463708, at *6 (E.D. Tex. June 1, 2018)). In Roberts, the Fifth
Circuit was careful to advise plaintiffs that they “cannot prevail by styling their
complaints about the specific injury suffered as a failure to train claim,” noting that “the
Supreme Court specifically warned against this type of artful pleading.” Id. (citing City
v. Canton, 489 U.S. 378, 391 (1989)). Additionally, to satisfy the second prong, Plaintiff
must generally show “a pattern of similar violations arising from the training that is so
clearly inadequate as to be obviously likely to result in a constitutional violation.” Id.
(internal quotations marks omitted).
       With respect to the first prong, Plaintiff alleges that Treviño failed to train “LPD
officers and staff regarding the clearly-established First Amendment rights of citizens,
including (1) the right to film and record police activity in public; (2) the right to criticize
and challenge police activity; (3) the right to lawfully gather and report truthful
36 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 37 of 59




information on matters of public concern; and (4) the right [to] exercise one’s First
Amendment rights free of retaliation from law enforcement.” (Dkt. No. 24 ¶ 204). The
Court views these allegations to be the type of “artful” pleading advised against in
Canton. It appears that Plaintiff merely repackages alleged constitutional violations—
what she terms a “pattern of . . . retaliatory action”—as deficiencies in the training of
LPD officers. (Id. ¶ 204). The Court finds this insufficient.14
        In Connick v. Thompson, the Supreme Court stated that a claim for
failure to train requires the plaintiff to prove “that a particular omission in their
training program causes city employees to violate citizens’ constitutional rights.” 563
U.S. 51, 61 (2011) (emphasis added). Here, Plaintiff fails to allege any facts supporting
an inference that Treviño employed a deficient training program. See Wilson v. City of
Hattiesburg, 396 F. Supp. 3d 711, 717 (S.D. Miss. 2019) (dismissing a failure to train
claim where the plaintiff only alleged that the city “failed to train its employees properly
to prevent the violations of his rights,” because the plaintiff “did not identify a training
program or specifically allege how any training program was deficient”) (internal citation
omitted). In Williams v. City of Cleveland, Mississippi, 736 F.3d 684, 687 (5th Cir. 2013),
the plaintiff alleged isolated incidents of constitutional violations—that an officer utilized
a chokehold and that officers cycled tasers simultaneously—but the court rejected his
claim for failure to train because the complaint “fail[ed] to specify how the City of
Cleveland’s training program treated these issues or specifically how the training
program regarding these issues is defective.” Id. (emphases added). Plaintiff’s allegations
as to the first prong in a failure to train claim are deficient.


        14 Plaintiff concedes in her response to the City Defendants’ Motion that Treviño underwent
an open records training program mandatory for appointed public officials. (Dkt. No. 29 at 29) (citing
Tex. Gov. Code § 555.012). It appears to the Court, though it is not explicit in Plaintiff’s argument,
that Plaintiff references this training program to underscore Treviño’s deliberate indifference when
training his own employees. In other words, Plaintiff suggests that, because Treviño received this
training, he was put on notice that he should similarly train his employees. Thus, any violation by his
subordinates that stemmed from a failure to train should be attributed to Treviño. Plaintiff
misconstrues the concept of notice in a failure to train claim. In a failure to train claim, notice is
provided by alleging “a pattern of similar constitutional violations by untrained employees.” Connick,
563 U.S. at 62. Thus, the supervisor can be held liable for the specific constitutional violations arising
from training deficiencies of which he was put on notice. Id.
37 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 38 of 59




        Plaintiff’s FAC also fails to demonstrate a pattern of violations with respect to the
second prong of a failure to train claim. Plaintiff must allege “the existence of a pattern
of tortious conduct by inadequately trained employees” to adequately demonstrate that
there was a failure to train employees. Bd. of the County Comm'rs of Bryan County v.
Brown (Brown I), 520 U.S. 397, 407–08 (1997). Plaintiff points to the incidents in
paragraphs 54(a)–(g) of the FAC as evidence that Treviño had actual or constructive
knowledge of a pattern of retaliation. (Dkt. No. 24 ¶ 203). However, as discussed supra
Part III(B)(2)(ii)(B), paragraphs 54(a)–(g) contain either conclusory allegations or
isolated incidents,15 all of which pertain solely to Plaintiff and not to other persons in the
community. Paragraphs 54(a)–(g) do not establish that LPD officers had a pattern of
violating First Amendment rights. Moreover, paragraphs 54(a)–(g) do not demonstrate
that Treviño had knowledge of violations such that he can be held liable for failing to
train LPD officers.16 And by failing to adequately allege “a pattern of conduct or a
continued adherence to a program [,] . . . [Plaintiff] has not pled the deliberate
indifference” requisite to establish the second prong in a failure to train claim. See
Howard v. Del Castillo, No. CIV. A. 00-3466, 2001 WL 1090797, at *3 (E.D. La. Sept. 17,
2001) (finding that, absent a pattern of conduct, “the only connection between the alleged
acts of the officers and [the police superintendent was] the fact of their employment”
which was insufficient to establish a failure to train claim).

         15 The Court found that the allegations in paragraphs 54(a)–(g) are insufficient to state a claim

for retaliation in violation of the First Amendment. Consistent with Fifth Circuit precedent, there can
therefore, be no failure to train claim premised on these allegations.
         16 Plaintiff asserts, “As chief of police, Treviño knew of the various LPD acts of retaliation

specified in paragraphs 54(a)–(g), or was willfully blind to the same. Treviño took no action to remedy
the acts of retaliation against [Plaintiff]’s exercise of her First Amendment rights by LPD officers, and
encouraged the same.” (Dkt. No. 24 ¶ 61). Plaintiff further states that she “reported on her Facebook
page about several of the incidents detailed in Paragraph 54.” (Id. ¶ 62). Plaintiff states, “[T]he Laredo
City Manager and Laredo City Council members regularly accessed [Plaintiff]’s Facebook page, or
were routinely advised about the same.” (Id.). The Court finds these conclusory allegations do not state
sufficient facts to allege that Treviño was aware of any action by LPD officers. First, Plaintiff does not
provide information about what she posted on Facebook. Specifically, Plaintiff does not state that she
included in her Facebook posts any instances of LPD officers singling out Plaintiff, retaliating against
Plaintiff, or infringing upon Plaintiff’s First Amendment Rights. Moreover, even if Plaintiff’s general
conclusions about Facebook posts were sufficient, she only alleges that the Laredo City Manager and
Laredo City Council accessed her Lagordiloca Facebook page. She makes no similar assertion
regarding Treviño.
38 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 39 of 59




               2. Failure to Supervise

       Plaintiff further alleges that Treviño had “oversight and approval of” and
“supervised” the criminal investigation of Plaintiff; the preparation, issuance, and
execution of the Arrest Warrants; and Plaintiff’s arrest and detention. (Id. ¶¶ 206–07).
Plaintiff contends that Treviño’s alleged failure to supervise caused violations of
Plaintiff’s First, Fourth, and Fourteenth Amendment rights. (Id. ¶ 206). The City
Defendants move to dismiss because Plaintiff has failed to allege that Treviño was
personally involved in any constitutional deprivation or that Treviño acted with
deliberate indifference. (Dkt. No. 27 at 13). Further, the City Defendants argue that
immunity shields Treviño for enforcing a penal code provision that was constitutional at
the time. (Id.).
       As an initial matter, the City Defendants seek dismissal of this supervisory claim
because “enforcing a penal code provision that was valid at the time of enforcement is not
an objectively unreasonable action that would waive immunity.” (Dkt. No. 27 at 13). The
Court construes this statement, as well as the City Defendants’ argument that Treviño
is “entitled to qualified immunity for Counts I–V” as an assertion of qualified immunity
for supervisory liability. (Id. at 13, 16).
       The Fifth Circuit has recognized the “difficulty in reconciling the deliberate
indifference standard [for supervisory liability] with the objective reasonableness
standard used in addressing qualified immunity.” Porter v. Epps, 659 F.3d 440, 446 (5th
Cir. 2011) (citing Hare, 135 F.3d at 327–28). The Fifth Circuit has established that an
official is entitled to qualified immunity unless his actions “amount to deliberate
indifference.” Estate of Davis ex rel. McCully v. City of N. Richland Hills, 406 F.3d 375,
381 (5th Cir. 2005). Similarly, a failure to supervise claim requires a plaintiff to allege
that (1) the supervisor failed to supervise a subordinate officer; (2) a causal link exists
between the failure to supervise and the violation of the plaintiff’s rights, and (3) the
failure to supervise amounts to deliberate indifference. Davidson, 848 F.3d at 397
(citing Doe, 15 F.3d at 452–53).
       “Deliberate indifference is a stringent standard of fault, requiring proof that a

39 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 40 of 59




municipal actor disregarded a known or obvious consequence of his action.” Davidson,
848 F.3d at 397 (quoting Estate of Davis, 406 F.3d at 381). “Actions and decisions by
officials that are merely inept, erroneous, ineffective, or negligent do not amount to
deliberate indifference.” Id.; see also Brown v. Callahan, 623 F.3d 249, 255 (5th Cir. 2010)
(“Deliberate indifference is more than mere negligence or even gross negligence.”).
Deliberate indifference generally requires a showing of more than a single instance of the
lack of supervision causing a violation of constitutional rights. Brumfield v. Hollins, 551
F.3d 322, 329 (5th Cir. 2008). A plaintiff must demonstrate at least a pattern of similar
violations arising from training or supervising that is so clearly inadequate as to be
obviously likely to result in a constitutional violation. Id. The Fifth Circuit has “stressed
that a single incident is usually insufficient to demonstrate deliberate indifference,” but
rather the plaintiff must “demonstrate a pattern of violations.” Estate of Davis, 406 F.3d
at 383 (emphasis added). In particular, the pattern must demonstrate “similar incidents
in which the citizens were injured.” Id. (quoting Sydney v. Trepagnier, 142 F.3d 791, 798–
99 (5th Cir. 1998) (internal citation omitted)).
       In this case, Plaintiff seeks to hold Treviño liable for his supervision of LPD
officers with respect to the investigation and arrest of Plaintiff. However, Plaintiff does
not point to a single incident, aside from Plaintiff’s, where an individual was investigated
and arrested in violation of the First and Fourth Amendment, let alone an incident in
which Treviño was the supervisor. In fact, Plaintiff repeatedly draws the Court’s
attention to the fact that she was the first individual arrested under § 39.06(c). (See id.
¶¶ 177, 182, 194).
       The Fifth Circuit has identified a single incident exception to supervisory liability,
where a single act of retaliation can give rise to supervisory liability. See Davidson, 848
F.3d at 397. Plaintiff cites to Aubin, 272 F. Supp. 3d. at 834–35, to support the use of the
single incident exception in this case. In Aubin, the plaintiff alleged that the County
Sheriff had “an official policy that his deputies may arrest anyone who makes threats
against their jobs.” Id. at 834. The court determined, “Considering these allegations it is
plausible that [the Sheriff] officially adopted and promulgated the policy in question
40 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 41 of 59




because two supervisors allegedly confirmed the same policy to [their subordinate].” Id.
The Aubin court found the Sheriff’s policy to be facially unconstitutional without
consideration of whether a single incident exception could prove deliberate indifference.
Id. (“[A]n unconstitutional official policy renders a municipality culpable under § 1983,
without any need to consider deliberate indifference.”) (internal citation omitted).
        Aubin is distinguishable from this case. As Plaintiff alleges, she was the first
individual to be arrested under § 39.06(c). Thus, unlike in Aubin, there was no generally
applicable policy that resulted in Plaintiff’s arrest under the statute. In addition, the
allegations in paragraphs 54(a)–(g) are deficient as allegations of a pattern or policy of
First Amendment retaliation. For example, because Plaintiff neglects to provide any
dates for the Defendants’ conduct alleged in these paragraphs, it is impossible to discern
when they occurred in relation to Plaintiff’s publishing of negative articles about the
Defendants or even in relation to each other.17 Moreover, only three of the allegations of
paragraphs 54(a)–(g) reference LPD officers, and only two allegations mention the name
of the officer.
        The Court finds Davidson instructive in this case. 848 F.3d at 384. In Davidson
the plaintiff alleged that his constitutional rights were infringed upon based on an arrest
made pursuant to a Texas statue. Id. at 392. The court found that the arrest was made
without probable cause and violated plaintiff’s First and Fourth Amendment rights. Id.
In that case, the chief of police reviewed the plaintiff’s arrest and determined that there
was no violation from which to discipline the officers who arrested the plaintiff. Id. at
395. The plaintiff also pointed to various other arrests made under the same statute, two
of which the Court concluded also violated individuals’ constitutional rights. Id.
Nevertheless, the Davidson court refused to find the chief of police individually liable for
failure to supervise. Id. at 398. The plaintiff in Davidson put forth a similar argument to


         17 For § 1983 purposes, “A pattern requires similarity and specificity . . . [and also requires]

‘sufficiently numerous prior incidents.’” Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 851 (5th
Cir. 2009). Thus, if any incident in paragraphs 54(a)–(g) occurred after her arrest or was significantly
different than Plaintiff’s arrest, it would not demonstrate a pattern that could put a municipality or a
municipal actor, like Treviño on notice. Id. at 858.
41 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 42 of 59




Plaintiff’s in this case—that the chief of police endorsed an unconstitutional
interpretation of a statute that caused a pattern of constitutional violations, and that the
plaintiff’s arrest was the obvious consequence of the chief of police’s misinterpretation.
Id. at 397–98. In Davidson, the plaintiff failed to show a pattern of deliberate
indifference, or that the plaintiff’s injury was the “highly predictable consequence” of the
chief of police’s understanding of the statute. Id. at 398.
       Like the Davidson court, the Court finds that Treviño was not deliberately
indifferent because the violations that Plaintiff alleges were not the highly predictable
consequences of Treviño’s supervision of LPD officers. Unlike the chief of police in
Davidson, the Court has determined in supra Part III(B)(2) that § 39.06(c) was not so
patently or obviously unconstitutional that no reasonable law enforcement officer could
have believed that their enforcement of the statute against the Plaintiff was
constitutional. Plaintiff’s alleged injury was not the “highly predictable consequence” of
Treviño’s supervision of LPD officers who were enforcing the statute. Thus, Plaintiff’s
allegations do not demonstrate the deliberate indifference standard requisite for
supervisory liability.
       Accordingly, Plaintiff’s § 1983 supervisory liability claim against Treviño (Count
V) should be dismissed.

       F. Monell Claims against Municipal Defendants

              1. Standard for Monell Claims

       Counts VI and VII allege municipal liability claims pursuant to Monell v.
Department of Social Services, 436 U.S. 658, 690 (1978), against the City of Laredo and
Webb County, respectively. To successfully claim municipal liability under Monell,
Plaintiff must allege three elements: “(1) an official policy (or custom), of which (2) a
policymaker can be charged with actual or constructive knowledge, and (3) a
constitutional violation whose ‘moving force’ is that policy or custom.” Valle v. City of
Houston, 613 F.3d 536, 541–42 (5th Cir. 2010) (quoting Pineda v. City of Houston, 291
F.3d 325, 328 (5th Cir. 2002)).

42 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 43 of 59




       The first element, the existence of an official policy or custom, can be established
in several ways. First, a policy may be “officially adopted and promulgated” by the
municipality or by an official with policymaking authority. Burge v. St. Tammany Parish,
336 F.3d 363, 369 (5th Cir. 2003). Second, a “persistent, widespread practice of city
officials or employees, which, although not authorized by officially adopted and
promulgated policy, is so common and well settled as to constitute a custom that fairly
represents municipal policy.” Id. Third, a “single decision by a policy maker may, under
certain circumstances, constitute a policy for which a [municipality] may be liable.” Valle,
613 F.3d at 542 (alteration in original) (quoting Brown v. Bryan County (Brown II), 219
F.3d 450, 462 (5th Cir. 2000)). Lastly, “[t]he failure to provide proper training may fairly
be said to represent a policy for which [a municipality] is responsible, and for which the
[municipality] may be held liable if it actually causes injury.” Id. at 544 (quoting Brown
II, 219 F.3d at 457).
       To establish the second element of a Monell claim, a plaintiff must identify an
official policymaker with actual or constructive knowledge of the constitutional violation.
Zarnow v. City of Wichita Falls, 614 F.3d 161, 167 (5th Cir. 2010). A policymaker is “one
who takes the place of the governing body in a designated area of city administration.”
Id. (quoting Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984)). “The
policymaker must have final policymaking authority.” Davis v. Tarrant County, 565 F.3d
214, 227 (5th Cir. 2009). “Whether a particular official has ‘final policymaking authority’”
is a question of state and local law. Id. (citing Jett v. Dallas Indep. Sch. Dist., 491 U.S.
701, 737 (1989)).
       To satisfy the third “moving force” element, “a plaintiff must show that the
municipal action was taken with the requisite degree of culpability and must
demonstrate a direct causal link between the municipal action and the deprivation of
federal rights.” Valle, 613 F.3d at 542 (quoting Brown I, 520 U.S. at 404). A municipality
is culpable under § 1983 if (1) an official policy is unconstitutional or (2) a facially
innocuous policy was “promulgated with deliberate indifference to the ‘known or obvious
consequences’ that constitutional violations would result.” Piotrowski v. City of Houston
43 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 44 of 59




(Piotrowski II), 237 F.3d 567, 579 (5th Cir. 2001) (quoting Brown I, 520 U.S. at 407).
“‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof that a
municipal actor disregarded a known or obvious consequence of his action.” Brown I, 520
U.S. at 410.

               2. Count VII: Monell Liability as to Webb County

                  a. Plaintiff’s Allegations Against Webb County

       Count VII alleges that acts taken pursuant to official Webb County policy
constituted impermissible state action that deprived Plaintiff of rights under the First,
Fourth, and Fourteenth Amendment. (Dkt. No. 24 ¶ 242). In support of her Monell claim,
Plaintiff alleges that Webb County maintained a policy to “intimidate, retaliate against,
and punish” Plaintiff for recording and publishing about law enforcement activities and
other matters of public concern. (Id. ¶ 236). Plaintiff further describes Webb County’s
policy as “a decision to restrict and interfere with [Plaintiff]’s citizen journalism” to curb
Plaintiff’s gathering and publishing of unfavorable information. (Id. ¶ 237). Plaintiff
alleges that “[t]he official county policy was developed, ratified, enforced, and continues
to be enforced through and by officials vested with final policymaking authority either by
law or delegation, including at least Defendant Alaniz and the Webb County Sheriff.” (Id.
¶ 241). Plaintiff further alleges that “[t]he County’s official policy were [sic] the moving
force behind the deprivation of [Plaintiff]’s constitutional rights as alleged herein, as they
contributed to and caused the wrongful arrest of [Plaintiff] done in retaliation for her
exercise of First Amendment rights.” (Id. ¶ 245).

                  b. Analysis

       In the County Defendants’ Motion, the County Defendants contend the FAC fails
to state a plausible Monell claim. (Dkt. No. 26 at 13–17). The County Defendants contend
Plaintiff has not adequately alleged a final policymaker or a policy requisite for a Monell
claim. (Id. at 14, 16–17).



44 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 45 of 59




                  i. Official Policymaker
       The County Defendants contend that, as a matter of law, a district attorney is not
a final policymaker for a municipality for Monell liability. (Id. at 16). Rather, the County
Defendants argue that the District Attorney is a state official for purposes of liability
arising out of his prosecutorial decisions. (Id.). The County Defendants cite Esteves v.
Brock, 106 F.3d 674 (5th Cir. 1997), cert. denied, 522 U.S. 828 (1997), in which the Fifth
Circuit held a district attorney, acting in his prosecutorial capacity, is an agent of the
state, not an agent of the county in which the case is prosecuted. (Dkt. No. 26 at 16).
       The Court disagrees with the County Defendants’ argument that Alaniz acted
solely in a prosecutorial capacity for the conduct alleged in the FAC. The Court has
already determined supra Part III(A) that the investigative actions of Alaniz and
Jacaman were not taken in their capacity as advocates for the state, and therefore Alaniz
and Jacaman are not entitled to the absolute immunity afforded to prosecutors
representing the state. The Court finds Esteves does not compel a different conclusion
with respect to Monell liability. In Esteves, the Fifth Circuit explained that the
determination of whether a district attorney is acting on behalf of the state or county is
determined by state law and by an analysis of the duties alleged to have caused the
constitutional violation. 106 F.3d at 677. Thus, the Court must analyze the role of the
district attorney in his conduct as alleged by Plaintiff.
       The Court’s analysis of Alaniz’s duties for the purposes of determining whether
Alaniz is entitled to prosecutorial immunity applies equally to the analysis of Webb
County’s municipal liability. See Brown v. City of Houston, 297 F. Supp. 3d 748, 765 (S.D.
Tex. 2017) (“Both municipal liability and Rizzo’s prosecutorial immunity turn on the
scope of Rizzo’s prosecutorial duties. Those arguments are addressed under [the
defendant’s] motion to dismiss based on his absolute prosecutorial immunity.”). Plaintiff
alleges that Alaniz’s conduct was outside the scope of his prosecutorial duties, and
therefore Alaniz was not acting as a state agent in relation to Plaintiff’s claims. See, e.g.,
Crane v. State of Tex., 766 F.2d 193, 195 (5th Cir. 1985) (determining that the district
attorney was “properly viewed as a county official” regarding allegations of a policy of

45 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 46 of 59




issuing arrest warrants without probable cause); Wooten v. Roach, 377 F. Supp. 3d 652,
667 (E.D. Tex. 2019) (finding that the district attorney was the policymaker for the county
regarding a policy of “pursuing wrongful arrests and prosecution without probable cause
and without due process” because it fell outside the district attorney’s role as a prosecutor
in one case). Under the standard of Rule 12(b)(6), Plaintiff has sufficiently alleged that
Alaniz is a policymaker for Webb County.18

                    ii. Official Policy or Custom
        The Court next considers whether Plaintiff has adequately alleged an official
policy or custom of Webb County under Monell. The County Defendants correctly note
that Webb County cannot be liable on a theory of respondeat superior. (Id. at 14); Monell,
436 U.S. at 691.
        Plaintiff does not contend the alleged policy was “officially adopted and
promulgated” by Webb County’s lawmaking officers. Rather, she alleges that Webb
County implemented a policy targeting her and only her. (Dkt. No. 24 ¶ 231). However,
Plaintiff offers no authority for her assertion that “a policy against one is still a policy.”
(Dkt. No. 30 at 30). Similarly, Defendants fail to provide authority in support of their
contention that a single-plaintiff policy cannot be a policy for purposes of municipal
liability.
        Nonetheless, the Supreme Court’s opinion in Pembaur v. City of Cincinnati, 475
U.S. 469, 480–81 (1986), and subsequent Fifth Circuit cases provide guidance on this
issue. See, e.g., Webb v. Town of Saint Joseph, 925 F.3d 209 (5th Cir. 2019); Cherry Knoll,
L.L.C. v. Jones, 922 F.3d 309 (5th Cir. 2019). In Pembaur, the Court considered whether,
and in what circumstances, a decision by municipal policymakers on a single occasion


        18 The Fifth Circuit in Groden v. City of Dallas, Texas made clear that it is the Court’s role to
determine the policymaker as a matter of law. 826 F.3d 280, 285–286 (5th Cir. 2016). For the reasons
stated above, the Court finds that, as a matter of law, the Webb County District Attorney was the
policymaker for Webb County with respect to his investigative actions. Thus, the Court need not delve
into the allegations as they relate to the Webb County Sheriff. However, for the sake of completeness,
the Court finds that even if the Webb County Sheriff were a policymaker for the circumstances in
question, Plaintiff failed to allege any deliberate decision attributable to the Webb County Sheriff that
would rise to the level of an official policy. Plaintiff merely makes the conclusory assertion that the
Webb County Sheriff “participated in the selective arrest.” (Dkt. No. 24 ¶ 239).
46 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 47 of 59




may satisfy the requirement of an official municipal policy. 475 U.S. at 481. In that case,
the county prosecutor had told the assistant prosecutor to instruct the deputy sheriffs to
“go in and get [the witnesses]” by serving capiases at the petitioner’s clinic. Id. at 473.
The court of appeals held that the plaintiff, by only showing that the sheriff decided to
force entry on one occasion, failed to prove the existence of a county policy. Id. at 476–77.
The Supreme Court reversed this holding and found that, “a government frequently
chooses a course of action tailored to a particular situation and not intended to control
decisions in later situations.” Id. at 481. The Court further reasoned, “If the decision to
adopt that particular course of action is properly made by that government’s authorized
decisionmakers, it surely represents an act of official government ‘policy’ as that term is
commonly understood.” Id.
       The Fifth Circuit expanded upon Pembaur in Webb, 925 F.3d at 215. The Fifth
Circuit held that, in addition to (1) an official policy and (2) a widespread practice or
custom, a plaintiff may also demonstrate a municipal policy a third way—in “rare
circumstances when the official or entity possessing final policymaking authority for an
action performs the specific act that forms the basis of the § 1983 claim.” Id. (internal
citations omitted). The Fifth Circuit reasoned that a municipal policy can be proven by
“[a] final decisionmaker’s adoption of a course of action tailored to a particular situation
and not intended to control decisions in later situations.” Id. (quoting Pembaur, 475 U.S.
at 481). However, the Fifth Circuit made clear that this third method requires a
“deliberate choice to follow a course of action . . . made from among various alternatives
by the official or officials responsible for establishing final policy with respect to the
subject matter in question.” Id. (internal citation and emphasis omitted).
       In Cherry Knoll, the Fifth Circuit applied Pembaur to find that the plaintiffs
sufficiently alleged a municipal policy where they alleged the city council “made the
deliberate decision . . . to file the Subdivision Plats over Cherry Knoll’s objection and to
use the filed plats as leverage in its land-acquisition effort.” 922 F.3d at 317. The
plaintiffs in Cherry Knoll alleged that these decisions were “expressly ratified” in a public
meeting and pointed to various facts including admissions by the city council that it was
47 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 48 of 59




“aware” of the plaintiffs’ objections. Id.
       Applying Pembaur and its progeny, the Court finds that Plaintiff has not pleaded
a policy for municipal liability. In this analysis, the “critical question is generally to
decide who is the final policymaker.” Webb, 925 F.3d at 215 (internal citation omitted).
The Court has answered this question supra Part III(D)(2)(b)(i). In the circumstances
alleged, the Webb County’s final decisionmaker is the district attorney, Alaniz. The Court
then looks to Plaintiff’s allegations to determine if this is one of those “rare
circumstances” where Alaniz “perform[ed] the specific act that forms the basis” of
Plaintiff’s § 1983 claim. Id. Plaintiff’s claim against Defendant County consists of “state
action intended to restrict and interfere with [Plaintiff]’s First Amendment activity, and
to retaliate against [Plaintiff] for the same. (Dkt. No. 24 ¶ 235). Plaintiff states that
Defendant County made decisions to “intimidate, retaliate against, and punish
[Plaintiff]” and also to “restrict and interfere with [Plaintiff]’s citizen journalism.” (Id.
¶¶ 236, 237). Plaintiff alleges that this official policy is “reflected in the deliberate acts
and decisions of Alaniz.” (Id. ¶ 238). However, based on the specific allegations provided
in Plaintiff’s FAC, the Court disagrees.
       As discussed, this third avenue to prove the existence of a policy is reserved for
“rare occurrences” and must demonstrate that the final policymaker performed the acts
resulting in the deprivation of Plaintiff’s rights. Plaintiff states, in a conclusory fashion,
that Alaniz participated in, approved of, and supervised the investigation and arrest of
Plaintiff. (Id. ¶ 238). She further broadly asserts that Alaniz developed, ratified, and
enforced the policy. (Id. ¶ 240). These general and conclusory allegations are supported
only by the single factual allegation that Alaniz performed a “closed-door rebuke of
[Plaintiff]” (Id. ¶ 238), which did not occur in connection with Plaintiff’s arrest and
prosecution. These allegations do not suffice to hold Webb County responsible for the
“deliberate choices” of Alaniz.
       Allegations   of   approval,   supervision,   ratification,   and   enforcement    are
distinguishable from the deliberate acts of the decisionmakers in Webb and Cherry Knoll.
In Webb, the plaintiff had a judgment rendered against him and the city attempted to
48 / 59
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 49 of 59




collect on that judgment. 925 F.3d at 212. The plaintiff believed that the collection process
violated his rights. Id. In particular, the plaintiff alleged that the decisions of the mayor
constituted a policy for municipal liability. Id. at 213. In that case, the mayor, the final
decisionmaker, had sent a letter to the plaintiff stating that the plaintiff’s wages would
be withheld until payment on the judgment. Id. at 218. In Cherry Knoll, the plaintiffs
alleged that the decisions made by the city council constituted a policy that violated its
rights to due process and equal protection. 922 F.3d at 317. In that case, the plaintiffs
alleged that the city council made the decision to record certain land plats without the
plaintiff’s consent and over their objections. Id. The plaintiffs supported this with factual
allegations such as statements made at a public meeting by the city council, emails from
city council representatives stating their decision, and the city council’s admission that
it was aware of the plaintiffs’ opposition. Id. The court found that these “well-pleaded
factual allegations [made] it plausible that the City Council” itself performed the
deliberate decision. Id.
        Plaintiff does not allege any “deliberate decisions” made by Alaniz. See Cherry
Knoll, 922 F.3d at 317. In fact, allegations of approval and supervision, without
suggesting a policy of inadequate supervision, read remarkably close to a theory of
respondeat superior prohibited by Monell. Furthermore, the alleged “ratification”
suggests limited involvement, unlike the involvement of decisionmakers in Webb and
Cherry Knoll.19 Notably absent from Plaintiff’s claim are specific factual allegations of
conduct by Alaniz, such as those in Cherry Knoll. Plaintiff’s single factual allegation of
the closed-door rebuke does not support Alaniz’ involvement in the investigation of the
criminal charges against her. But, assuming arguendo that this constituted a deliberate
decision to infringe on Plaintiff’s rights, it was certainly not the moving force behind the

        19  Municipal liability based on ratification requires a plaintiff to plead facts sufficient to show
that the final policymaker ratified a subordinate’s conduct. Groden, 826 F.3d at 286. In Groden, the
plaintiff pleaded that the city spokesperson gave media interviews announcing a city policy, which—
for a motion to dismiss—were sufficient factual allegations that the city had ratified the policy. Id. The
Fifth Circuit has stated that ratification “is necessarily cabined” to “prevent the ratification theory
from becoming a theory of respondeat superior, which theory Monell does not countenance.” Milam v.
City of San Antonio, 113 F. App’x. 622, 627 (5th Cir. 2004). “Policymakers alone can create municipal
liability, and so any violation must be causally traceable to them, not just to their subordinates.” Id.
49 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 50 of 59




alleged constitutional violations. See Webb, 925 F.3d at 220 (finding that, while the
plaintiffs “have painted a picture of poor decisions and bureaucratic dysfunction,” the
decision of the mayor to withhold the plaintiffs’ wages to secure payment for a judgment
was not the moving force behind the violation of any constitutional right). Absent a well-
pleaded policy of Webb County, the Court finds that Plaintiff has not sufficiently pled a
Monell claim against Defendant Webb County. Accordingly, Plaintiff’s Monell claim
against Defendant Webb County (Count VII) should be dismissed.

              3. Count VI: Municipal Liability as to City of Laredo

                  a. Plaintiff’s Allegations Against City of Laredo

       Count VI alleges that acts taken pursuant to official City of Laredo policy
constituted impermissible state action that deprived Plaintiff of rights under the First,
Fourth, and Fourteenth Amendments. (Dkt. No. 24 ¶¶ 215, 229). Plaintiff’s claim for
municipal liability against the City of Laredo is appropriately analyzed under the Monell
framework. Accordingly, Plaintiff must allege three elements: “(1) an official policy (or
custom), of which (2) a policymaker can be charged with actual or constructive
knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy or
custom.” Valle, 613 F.3d at 541 (quoting Pineda, 291 F.3d at 328).
       Plaintiff alleges the City of Laredo maintained a policy “to intimidate, retaliate
against, and punish” Plaintiff for her recording and publication of law enforcement
activities and matters of public interest. (Dkt. No. 24 ¶ 216). Plaintiff adds that the City’s
policy “also was and remains a decision to restrict and interfere with [Plaintiff]’s citizen
journalism.” (Id. ¶ 217). Plaintiff states that Treviño, the Laredo City Manager, and the
Laredo City Council were final policymakers responsible for this policy. (Id. ¶ 225).
Plaintiff further alleges that “[t]he official city policy or custom was the moving force
behind the investigation, arrest, and detention of [Plaintiff], as evidenced (for example
and without limitation) by Treviño’s participation in, approval of and supervision of these
acts, as detailed herein.” (Id. ¶ 221). On the other hand, the City Defendants contend the
FAC fails to state a claim against the City of Laredo because Plaintiff has not alleged an

50 / 59
       Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 51 of 59




official policy or custom that may form the basis for a plausible Monell claim. (Id. at 13–
15).

                   b. Analysis

                      i. Official Policymaker

         In the City Defendants’ Motion, the City Defendants do not address whether
Treviño, the Laredo City Council, or the Laredo City Manager were final policymakers
for the City of Laredo. (Dkt. No. 27). However, the determination of the policymaker is a
question of law to be decided by the Court and is requisite to the analysis of a
municipality’s policy. City of St. Louis v. Praprotnik, 485 U.S. 112, 124 (1988); Groden,
826 F.3d at 285.
         “State law, including valid local ordinances and regulations, ‘will always direct a
court to some official or body that has the responsibility for making law or setting policy
in any given area of a local government’s business.’” Dallas Police Ass’n v. City of Dallas,
No. 3:03-cv-0584-D, 2004 WL 2331610, at *4 (N.D. Tex. Oct. 15, 2004) (quoting
Praprotnik, 485 U.S. at 125)). A governing body may delegate policymaking authority to
a city official in one of two ways: (1) by an express statement, job description, or formal
action; or (2) “by its conduct or practice, encourag[ing] or acknowledg[ing] the agent in a
policymaking role.” Bennett v. City of Slidell, 728 F.2d 762, 769 (5th Cir. 1984). As such,
the Court must “consider state and local positive law as well as evidence of [the City of
Laredo’s] customs and usages in determining which City official or bodies had final
policymaking authority over the policies at issue.” Gros v. City of Grand Prairie, 181 F.3d
613, 616 (5th Cir. 1999). Plaintiff bears the burden “to identify the positive law or
evidence of custom demonstrating that” the Chief of Police, the Laredo City Council, and
the Laredo City Manager were policymakers. Dallas Police, 2004 WL 2331610, at *4
(citing Bass v. Parkwood Hosp., 180 F.3d 234, 244 (5th Cir. 1999) and Macias v. Raul A.
(Unknown), Badge No. 153, 23 F.3d 94, 99 (5th Cir. 1994)).
         Plaintiff has not met that burden. Plaintiff asserts only that “Treviño is a duly
appointed official of the City of Laredo . . . and is a final policymaker for the City of

51 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 52 of 59




Laredo,” (Dkt. No. 24 ¶ 12), and that the Laredo City Council and Laredo City Manager
were “vested with final policymaking authority either by law or delegation.” (Id. ¶ 225).
Plaintiff cites the Laredo City Charter as authority for these propositions.
        However, the Laredo City Charter and local ordinances do not support Plaintiff’s
contention that Treviño is a final policymaker. The City of Laredo ordinances state that
while “[t]he police chief shall have management of the department as authorized under
civil service law . . . [t]he police chief shall report directly to the city manager or deputy
city manager.” Laredo, Tex., Code of Ordinances ch. 26, art. II, § 26–22 (2020) (emphasis
added). The City of Laredo Charter also identifies the Laredo City Manager as the chief
administrative and executive officer of the City. Laredo, Tex., City Charter art. III, § 3.05
(2020). The Laredo City Charter further states that as the head of a Council-Manager
government, the “City Manager . . . shall execute the laws and administer the
government of the City.” Id. art. I, § 1.04. Thus it is clear that while the Chief of Police
may be a decisionmaker, he is not the City’s final policymaker for purposes of municipal
liability.20 See Praprotnik, 485 U.S. at 145–46 (Brennan, J., concurring) (“While these
officials may well have policymaking authority, that hardly ends the matter; the question
before us is whether the officials . . . were final policymakers.”); Jett v. Dallas Indep. Sch.
Dist., 7 F.3d 1241, 1246–47 (5th Cir. 1993) (“Municipal liability attaches only where the
decisionmaker possesses final authority to establish municipal policy with respect to the
action ordered. The fact that a particular official—even a policymaking official—has
discretion in the exercise of particular functions does not, without more, give rise to

        20 District courts within the Fifth Circuit have consistently held that while the chief of police
may be a decisionmaker, they are not a final policymaker when they are under supervision of the city
manager. See, e.g., Pinedo v. City of Dallas, Tex., No. 3:14-CV-0958-D, 2015 WL 221085, at *5 (N.D.
Tex. Jan. 15, 2015) (“consider[ing] . . . language from the City Charter and conclud[ing] that the
delegation it contains demonstrates that the Chief of Police is not the final policymaker for the Dallas
Police Department because he is at all times subject to the rules and supervision of the City
Manager.”); Mosser v. Haney, No. CIV.A.3:03CV2260-B, 2005 WL 1421440, *4 (N.D. Tex. June 17,
2005) (“Thus, the Chief of Police is not the policymaker for Dallas’s police department, as he remains
subject to the rules and supervision of the City Manager.”). As the Arevalo of City of Farmers Branch,
Texas court explained, “Courts that have determined that chiefs of police are final policymakers have
done so because the particular government body has provided the chief of police with policymaking
authority. . . Other government entities, such as the City of Dallas, do not delegate final policymaking
to their chief of police.” No. 3:16-CV-1540-D, 2017 WL 1153230, *6 (N.D. Tex. Mar. 28, 2017).
52 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 53 of 59




municipal liability based on an exercise of that discretion.”).
       While the Laredo City Charter clearly delegates administrative and executive
authority to the Laredo City Manager, the Charter limits policymaking authority to the
Laredo City Council. The City Charter states, “City Council . . . shall enact local
legislation, adopt budgets, determine policies, and appoint the Laredo City Manager.”
City. Laredo, Tex., City Charter art. I, § 1.02 (2020). In Bolton v. City of Dallas, Texas,
the Fifth Circuit held that, while a local charter may give broad discretion to a city
manager, including executive and administrative decision-making power, in the absence
of a local law explicitly giving the city manager responsibility to set policy, under Texas
state law the municipality’s “governing body” is the final policymaker. 541 F.3d 545, 550
(5th Cir. 2008). In this case, as in Bolton, the Laredo City Charter expressly assigns final
policymaking authority to the Laredo City Council.

                     ii. Official Policy or Custom

       For the purpose of Rule 12(b)(6), a plaintiff may allege a municipal policy under
Monell by alleging any of the following: (1) an official policy; (2) a persistent, widespread
practice that is so common as to constitute a custom; or (3) deliberate acts taken by a
final policymaker. See Webster, 735 F.2d. at 841; Pembaur 475 U.S. at 483. Plaintiff
appears to allege a City of Laredo policy under each of these categories.
       An “[o]fficial policy is ordinarily contained in duly promulgated policy statements,
ordinances or regulations.” Piotrowski II, 237 F.3d at 579. While the FAC states that the
City of Laredo had an “official City Policy” to retaliate against Plaintiff and interfere with
the exercise of her First Amendment rights, it fails to allege facts showing that any such
official policy exists. (Dkt. No. 24 ¶ 215). Therefore, the Court finds that Plaintiff has not
sufficiently alleged an official policy pursuant to the first method.
       Alternatively, a plaintiff may allege a “persistent, widespread practice of City
officials or employees, which, although not authorized by officially adopted and
promulgated policy, is so common and well-settled as to constitute a custom that fairly
represents municipal policy.” Piotrowski II, 237 F.3d at 579. Here, Plaintiff’s claim

53 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 54 of 59




against the City of Laredo alleges the same “policy against one” the Court has found
inadequate to state a Monell claim against Webb County. (Dkt. No. 24 ¶ 218); see supra
Part III(D)(2)(b)(ii). As the Court has determined the Laredo City Council is the final
policymaker, Plaintiff must allege that the Laredo City Council “perform[ed] the specific
act that forms the basis” of Plaintiff’s § 1983 claim. Webb, 925 F.3d at 215. Plaintiff
alleges that the City of Laredo’s “final policy making officials . . . knowingly influenced,
directed, participated in, and encouraged LPD and [WCDA]” in the investigation and
arrest of Plaintiff. (Dkt. No. 24 ¶ 220). However, the FAC has not alleged any specific
conduct by the Laredo City Council. Accordingly, Plaintiff has not plausibly alleged the
“rare circumstances” in which the Court may find a “custom” of the City of Laredo. See
Webb, 925 F.3d at 215.
       Alternatively, Plaintiff contends that Treviño’s actions of investigating and
causing Plaintiff’s arrest indicate a “deliberate choice” by Treviño that establishes a City
of Laredo policy. (Dkt. No. 24 ¶ 238.). However, the Court has found that the Laredo City
Council—not Treviño—is the final policymaker for the City of Laredo. A city may be liable
under the Pembaur method only for decisions by a final policymaker. Webb, 925 F.3d at
215. For the reasons stated above, Treviño is not a final policymaker with respect to the
allegations against the City of Laredo. Treviño’s alleged actions therefore cannot form
the basis of municipal liability under Pembaur. See 475 U.S. at 481–81.
       In this case, to plausibly allege a policy under the Pembaur approach, Plaintiff
would need to show that the Laredo City Council “perform[ed] the specific act that forms
the basis of the § 1983 claim.” See Webb 925 F.3d at 215. Plaintiff makes no such
allegations. With respect to the Laredo City Council, Plaintiff only alleges that they
“initially attack[ed] and obstruct[ed]” a proposal to name a park reading kiosk after her
late niece (Dkt. No. 24 ¶ 54(g)), and that the Laredo City Manager and the Laredo City
Council regularly accessed Plaintiff’s Lagordiloca Facebook page, and thus knew about
“several of” paragraphs 54(a)–(g)’s allegations. (Id. ¶ 62). The Court finds that these
allegations do not evidence a policy by the Laredo City Council. Specifically, declining to
name a kiosk located at a park after Plaintiff’s niece is not a deliberate act by the Laredo
54 / 59
     Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 55 of 59




City Council which could, even in the most liberal construction, be construed as a policy
to deprive Plaintiff of her rights as a journalist. Moreover, merely having access to
Plaintiff’s Lagordiloca Facebook page does not constitute a policy taken by the Laredo
City Council for purposes of municipal liability.21
        Even assuming arguendo that the Laredo City Manager was a final policymaker,
Plaintiff’s allegations against the Laredo City Manager are equally inadequate.
Plaintiff’s factual allegations with respect to the Laredo City Manager are limited to the
following: “the Laredo City Manager . . . knew of the pattern of retaliation against
[Plaintiff]’s exercise of her First Amendment rights, or [was] willfully blind to the same”
and “the Laredo City Manager . . . regularly accessed [Plaintiff]’s Facebook page.” (Dkt.
No. 24 ¶ 62). None of these allegations point to actions taken by the Laredo City Manager
which could be evidence of a policy by the City of Laredo. Finally, while the Court finds
that Plaintiff failed to allege a policy, her claim would nevertheless fail as her allegations
also fail to allege the moving force element for municipal liability.22 Accordingly,
Plaintiff’s Monell claim against Defendant City of Laredo (Count VI) should be dismissed.

        G. Count VIII: Declaratory Relief

        Plaintiff seeks a declaratory judgment against all Defendants under Count VIII of
the FAC. (Dkt. No. 24 ¶¶ 234–57). The Declaratory Judgment Act provides that, “[i]n a
case of actual controversy within its jurisdiction . . . any court of the United States . . .
may declare the rights and other legal relations of any interested party seeking such

        21  In Estate of Davis, the Fifth Circuit outlined the strict standard that a plaintiff must meet
to show that a municipality’s awareness rose to the level of actionable deliberate indifference.
         [D]eliberate indifference’ is a stringent standard of fault, requiring proof that a municipal actor
         disregarded a known or obvious consequence of his action. For an official to act with deliberate
         indifference, the official must both be aware of facts from which the inference could be drawn
         that a substantial risk of serious harm exists, and he must also draw the inference.
406 F.3d at 381 (internal citations omitted). Plaintiff’s allegations that the Laredo City Manager and
the Laredo City Council were “aware” of the Lagordiloca Facebook page do not rise to the level of
deliberate indifference.
         22 A municipality’s failure to remedy a situation must be the moving force and “result in the

specific injury suffered.” Davidson, 848 F.3d at 386. Plaintiff makes no allegations that the Laredo
City Manager and the Laredo City Council’s awareness of her Lagordiloca Facebook page were the
moving force behind a constitutional violation.

55 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 56 of 59




declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). A
federal declaratory judgment action requires an actual case or controversy. See, e.g.,
MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (“Our decisions have
required that the dispute be ‘definite and concrete, touching the legal relations of parties
having adverse legal interests’; and that it be ‘real and substantial’ . . . .”). “Neither
absolute nor qualified personal immunity extends to suits for injunctive or declaratory
relief under § 1983.” Chrissy F. by Medley v. Mississippi Dep't of Pub. Welfare, 925 F.2d
844, 849 (5th Cir. 1991); see also Singleton v. Cannizzaro, No. 19-30197, 2020 WL
1922377, at 4 n.3 (5th Cir. Apr. 21, 2020).
       Plaintiff contends she has alleged facts showing “a definite and real controversy
between [Plaintiff] and Defendants, including the threat of future retaliatory acts.” (Dkt.
No. 29 (citing Dkt. No. 24 ¶¶ 54, 129, 147, 157, 160, 235–237, 240, 248)). Plaintiff
contends that because “Alaniz was quoted in a local publication stating that the criminal
investigation would continue,” Plaintiff “has no reason to believe that Defendants
will refrain from attempting to suppress or retaliate against her protected expressive
activities in the future, or selectively and arbitrarily attempt to enforce the law against
her.” (Id. ¶ 256). In addition, Plaintiff alleges that Defendants’ actions “continue to cause
[Plaintiff] to constantly fear further interference and retaliation from LPD, [WCDA], and
other city and county officials against her protected citizen journalism efforts[,]” and that
“[c]onstantly operating under this fear hindered and curtailed [Plaintiff’s] ability to
exercise her protected First Amendment rights.” (Id. ¶ 147).
       The Court finds these allegations do not establish a genuine case or controversy
warranting declaratory relief. In order to meet the standing requirements under the
Declaratory Judgment Act, Plaintiff must establish “actual present harm or a significant
possibility of future harm.” Peoples Rights Org. v. City of Columbus, 152 F.3d 522, 527
(6th Cir. 1998). “An actual controversy must be extant at all stages of review, not merely
at the time the complaint is filed.” Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003).
       According to Plaintiff’s allegations, Defendants’ attempted prosecution of Plaintiff
ended on March 28, 2018, over two years ago, when the state district court ruled that
56 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 57 of 59




§ 39.06(c) was unconstitutionally vague. (Dkt. No. 24 ¶ 127). Plaintiff acknowledges that
the Defendants did not appeal the state district judge’s ruling. (Id. ¶ 128). Since dismissal
of the criminal case, Plaintiff does not allege any actions against her by anyone from
Webb County or the City of Laredo, much less the named Defendants. Plaintiff alleges
that Alaniz was quoted as saying “the LPD was refusing to drop the investigation, and
would continue to look into who in the department supplied [Plaintiff]” with the
information she published. (Id. ¶ 129) (emphasis added). Although Plaintiff interprets
Alaniz’s statement as a threat of further investigation of her, the Court disagrees with
Plaintiff’s interpretation. The stated intent was to investigate the person within the
police department who provided the information to Plaintiff, and therefore the statement
does not constitute a threat of any type against Plaintiff. Moreover, as set
forth supra Part III(D)(2)–(3), Plaintiff has failed to allege plausibly that the City of
Laredo or Webb County has a policy or custom of violating her constitutional rights.
        For the foregoing reasons, Plaintiff has not alleged facts establishing a significant
possibility of future harm. Accordingly, Plaintiff’s claim for declaratory relief against all
Defendants (Count VII) should be dismissed.

        H. Injunctive Relief
        Plaintiff seeks injunctive relief from all Defendants.23 With respect to the
Individual Defendants, Plaintiff contends that she is entitled to injunctive relief because,
“Their acts of targeting [Plaintiff] under the color of state law for engaging in activity
protected under the First and Fourteenth Amendment [are] likely to continue absent
injunctive relief.”24 (Dkt. No. 24 ¶ 159). Plaintiff similarly seeks injunctive relief against

        23  Plaintiff’s FAC lists an injunctive claim in her Monell claim against Webb County (Count
VII). However, Plaintiff’s prayer for relief seeks injunctive relief from all Defendants. The prayer for
relief in Plaintiff’s FAC does not provide paragraph numbers, thus the Court cites to pagination
designated by the Court’s electronic filing system, CM/ECF.
         24 Plaintiff specifically requests that the Court enjoin the Individual Defendants from

“engaging in acts intended to harass and intimidate [Plaintiff] and interfere with her citizen
journalism efforts” including: “harassing, threatening, suppressing, interfering with constitutionally
protected rights to (i) record and publish law enforcement activities occurring in or viewable from
public spaces, (ii) inquire about, gather, and publish accurate information on matters of public concern,
(iii) express viewpoints that are critical of or unfavorable to Defendants, and (iv) facilitate commentary
about matters of public concern from other citizens.” (Dkt. No. 24 at 52).
57 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 58 of 59




the municipal Defendants for their “[policies] or custom[s] of targeting [Plaintiff] for
engaging in activity protected under the First and Fourth Amendment.” (Dkt. No. 24
¶ 231). Defendants seek dismissal of Plaintiff’s claims for injunctive relief.
       A plaintiff seeking an injunction must satisfy a four-factor test by demonstrating
(1) a substantial likelihood of success on the merits; (2) a substantial threat of irreparable
injury if the injunction is not issued; (3) that the threatened injury to the plaintiff
outweighs any damage the injunction might cause to the defendant; and (4) that the
injunction will not disserve the public interest. DSC Communications Corp. v. DGI
Techs., Inc., 81 F.3d 597, 600 (5th Cir. 1996) (citing Plains Cotton Co-op. Ass’n v.
Goodpasture Computer Serv., Inc., 807 F.2d 1256, 1259 (5th Cir.), cert. denied, 484 U.S.
821 (1987)). “[F]or an injunction to issue based on a past violation, [plaintiff] must
establish that there is a ‘real or immediate threat that he will be wronged
again.’” Residents Against Flooding v. Reinvestment Zone No. Seventeen, City of Houston,
Tex., 260 F. Supp. 3d 738, 776 (S.D. Tex. 2017), aff’d sub nom. Residents Against Flooding
v. Reinvestment Zone No. Seventeen, 734 F. App’x. 916 (5th Cir. 2018) (quoting Hainze v.
Richards, 207 F.3d 795, 802 (5th Cir. 2000)).
       As an initial matter, Plaintiff’s claims for injunctive relief, though directed at all
Defendants, are based exclusively on alleged constitutional violations of her First and
Fourteenth Amendment rights. The Court finds that Plaintiff has failed to show a
substantial likelihood of success on the merits. The Court is mindful that qualified
immunity has no relevance when injunctive relief is sought. Mangaroo v. Nelson, 864
F.2d 1202, 1208 (5th Cir. 1989). However, the Court has determined, assuming arguendo,
that even if the Individual Defendants were not entitled to qualified immunity, Plaintiff
still has failed to state a claim for retaliation under the First Amendment or selective
enforcement under the Fourteenth Amendment. Supra Parts III(B)(2)(ii), III(C). Because
Plaintiff has failed to state viable causes of action for violations of her First and
Fourteenth Amendment rights, Plaintiff has not demonstrated a substantial likelihood
of success on the merits. See Sahara Health Care, Inc. v. Azar, 349 F. Supp. 3d 555, 579
(S.D. Tex. 2018) (finding that the court’s “analysis of Defendants’ motion to dismiss for
58 / 59
    Case 5:19-cv-00048 Document 51 Filed on 05/08/20 in TXSD Page 59 of 59




failure to state a claim” was “sufficient to show there is no substantial likelihood Plaintiff
will prevail on the merits”). Similarly, the Court has determined, supra Parts III(E)–(F),
that Plaintiff has failed to sufficiently allege a policy on behalf the City of Laredo or Webb
County. Accordingly, Plaintiff has not met the first factor in demonstrating a substantial
likelihood of success on the merits of her claims against municipal Defendants.
       Additionally, for the same reasons Plaintiff failed to establish an “actual present
harm or significant possibility of future harm,” supra Part III(G), the Court determines
that Plaintiff is also unable to establish a “real or immediate threat that [she] will be
wronged again.” See Residents Against Flooding, 260 F. Supp. 3d at 776. Accordingly,
Plaintiff’s claims for injunctive relief against all Defendants should be dismissed.

IV. Conclusion
       For the reasons set forth in this Memorandum and Order, the City Defendants’
Motion (Dkt. No. 27) is GRANTED; the County Defendants’ Motion (Dkt. No. 26) is
GRANTED; and Counts I–VIII asserted in the First Amended Complaint (Dkt. No. 24)
are DISMISSED with PREUDICE. The Court determines that further amendment
would be futile as Plaintiff has failed to cure the pleading deficiencies addressed in the
first motion to dismiss. (Dkt. No. 21). A separate judgment will be entered forthwith.
       It is so ORDERED.
       SIGNED on May 8, 2020.



                                                  John A. Kazen
                                                  United States Magistrate Judge




59 / 59
